Exhibit 10.30

 

EXECUTION COPY

 

 

CLASS B NOTE PURCHASE AGREEMENT

 

 

among

 

 

WILLIS ENGINE FUNDING LLC,
as Issuer

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer

 

 

FORTIS BANK (NEDERLAND) N.V.,
as a Class B Note Purchaser

 

 

and

 

 

BARCLAYS BANK PLC,
as a Class B Note Purchaser and as Purchasers’ Agent

 

 

dated as of September 12, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

SECTION 1.01.

Certain Defined Terms

SECTION 1.02.

Other Definitional Provisions

 

 

ARTICLE II

PURCHASE AND SALE

SECTION 2.01.

Sale and Delivery of the Class B Notes

SECTION 2.02.

Acceptance and Custody of Series 2002-1 Class B Notes

SECTION 2.03.

Funding of Loans

SECTION 2.04.

The Initial Funding, Subsequent Fundings and Incremental Fundings

SECTION 2.05.

Reduction of the Class B Maximum Limit

SECTION 2.06.

Determination of Interest

SECTION 2.07.

Payments, Computations, Etc.

SECTION 2.08.

Increased Costs

SECTION 2.09.

Increased Capital

SECTION 2.10.

Taxes

 

 

ARTICLE III

CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

SECTION 3.01.

Conditions Precedent to Initial Purchase

SECTION 3.02.

Conditions Precedent to All Fundings

SECTION 3.03.

Conditions Precedent to Initial Funding and Each Incremental Funding

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

Representations and Warranties of the Issuer

SECTION 4.02.

Representations and Warranties and Agreements of WLFC

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

SECTION 5.01.

Organization

SECTION 5.02.

Authority, etc

SECTION 5.03.

Securities Act

SECTION 5.04.

Investment Company Act

 

 

ARTICLE VI

COVENANTS OF THE ISSUER

SECTION 6.01.

[Reserved]

SECTION 6.02.

Information from the Issuer

SECTION 6.03.

Access to Information

SECTION 6.04.

Security Interests; Further Assurances

SECTION 6.05.

Covenants

SECTION 6.06.

Securities Act

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

MUTUAL COVENANTS AND AGREEMENTS

SECTION 7.01.

Legal Conditions to Closing

SECTION 7.02.

Expenses and Fees

SECTION 7.03.

Mutual Obligations

 

 

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01.

Indemnification by the Issuer

SECTION 8.02.

Procedure

SECTION 8.03.

Defense of Claims

 

 

ARTICLE IX

THE PURCHASERS’ AGENT

SECTION 9.01.

Authorization and Action

SECTION 9.02.

Purchasers’ Agent’s Reliance, Etc.

SECTION 9.03.

Purchasers’ Agent and Affiliate

SECTION 9.04.

Indemnification

SECTION 9.05.

Purchase Decision

SECTION 9.06.

Successor Purchasers’ Agent

 

 

ARTICLE X

MISCELLANEOUS

SECTION 10.01.

Amendments

SECTION 10.02.

Notices

SECTION 10.03.

No Waiver; Remedies

SECTION 10.04.

Binding Effect; Assignability

SECTION 10.05.

Provision of Documents and Information

SECTION 10.06.

GOVERNING LAW; JURISDICTION

SECTION 10.07.

No Proceedings

SECTION 10.08.

Execution in Counterparts

SECTION 10.09.

No Recourse

SECTION 10.10.

Limited Recourse

SECTION 10.11.

Survival

SECTION 10.12.

Third-Party Beneficiaries

SECTION 10.13.

Appointment of Agent for Service of Process

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

SCHEDULE 1

Percentage Interests and Addresses for Delivery of Payments

 

 

SCHEDULE 2

Conditions Precedent to Initial Purchase

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Loan Request

 

iii

--------------------------------------------------------------------------------


 

CLASS B NOTE PURCHASE AGREEMENT (“Class B Note Purchase Agreement”) dated as of
September 12, 2002, among WILLIS ENGINE FUNDING LLC (the “Issuer”), WILLIS LEASE
FINANCE CORPORATION (the “Servicer”), FORTIS BANK (NEDERLAND) N.V. (a “Class B
Note Purchaser”) and BARCLAYS BANK PLC, as a Class B Note Purchaser (in such
capacity, a “Class B Note Purchaser” and, together with Fortis Bank (Nederland)
N.V., the “Class B Note Purchasers”) and as the Purchasers’ Agent (in such
capacity, the “Purchasers’ Agent”).

 

The parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 


SECTION 1.01.  CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THE MEANINGS SET FORTH IN THE INDENTURE (AS DEFINED
BELOW), AS APPLICABLE.  ADDITIONALLY, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

 

“Administration Agreement” means, the Administration Agreement dated as of
September 12, 2002, among the Issuer and the Indenture Trustee, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Affected Person” means the Purchasers’ Agent, each Owner, and each of their
respective Affiliates, successors and assigns.

 

“Base Indenture” means the Indenture dated as of September 12, 2002, between the
Issuer, as issuer, and the Indenture Trustee, as indenture trustee.

 

“Class A Note Purchase Agreement” means the Class A Note Purchase Agreement,
dated as of September 12, 2002, among the Issuer, the Servicer, Sheffield
Receivables Corporation and Barclays Bank PLC.

 

“Class A Note Purchasers” has the meaning specified in the Class A Note Purchase
Agreement.

 

“Class A Notes” means $165,343,500 initial principal amount of the Issuer’s
Class A Notes dated September 12, 2002.

 

“Class B Increased Costs” shall mean, with respect to any Interest Accrual
Period, an amount equal to the sum of (a) the aggregate amount payable to all
Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 of this Agreement in
respect of such Interest Accrual Period and (b) the aggregate of such amounts
with respect to prior Interest Accrual Periods which remain unpaid.

 

“Class B Note Purchasers” means Fortis Bank (Nederland) N.V. and Barclays Bank
PLC, in its capacity as a Class B Note Purchaser.

 

“Class B Notes” means $18,371,500 initial principal amount of the Issuer’s Class
B Notes dated September 12, 2002.

 

--------------------------------------------------------------------------------


 

“Commercial Paper Notes” means any commercial paper notes issued by the Class A
Note Purchaser.

 

“Commitment Termination Date” means September 11, 2003 or such later date to
which the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Class B Note Purchasers in accordance with the terms of
Section 2.03(b) hereof.

 

“Deal Documents” means the Series 2002-1 Transaction Documents and each other
document, agreement, certificate, schedule or other writing entered into or
delivered in connection with the foregoing, as the same may be amended,
supplemented, restated, replaced or otherwise modified from time to time.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

 

“Funding” means a funding by the Class B Note Purchasers of a Loan to the Issuer
pursuant to Article II.

 

“Funding Date” means as to the initial Funding, the Closing Date, and as to any
Incremental Funding, any Business Day that is (i) at least one (1) calendar week
following the immediately preceding Funding Date and (ii) two (2) Business Days
immediately following the receipt by the Purchasers’ Agent of a written request
by the Issuer to obtain a Loan, such notice to be in the form of Exhibit A
hereto and to conform to requirements of Section 3.02 hereof.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise by any of the foregoing.

 

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Increased Costs” has the meaning specified in Section 2.08 hereof.

 

2

--------------------------------------------------------------------------------


 

“Incremental Funding” means any Funding that increases the aggregate outstanding
Class B Note Principal Balance.

 

“Indemnified Party” has the meaning specified in Section 8.01 hereof.

 

“Indenture” means the Base Indenture, as supplemented by the Indenture
Supplement, as the same may be amended and supplemented from time to time.

 

“Indenture Supplement” means the Series 2002-1 Supplement dated as of September
12, 2002, between the Issuer and the Indenture Trustee, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Indenture Trustee” means The Bank of New York, as trustee under the Indenture.

 

“Interpretation” as used in Sections 2.08 and 2.09 hereof with respect to any
law or regulation means the interpretation or application of such law or
regulation by any governmental authority (including, without limitation, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government), central bank, accounting standards
board, financial services industry advisory body or any comparable entity.

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

“Issuer” means Willis Engine Funding LLC, a Delaware limited liability company.

 

“Issuer Documents” has the meaning specified in Section 4.01(ii) hereof.

 

“Loan Request” means any request by the Issuer pursuant to Section 2.04(b) and
in the form of Exhibit A.

 

“Losses” has the meaning specified in Section 8.01 hereof.

 

“Notes” means the Class A Notes and the Class B Notes.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment or deposit required to be made hereunder, under the Indenture or from
the execution, delivery or registration of, or otherwise with respect to, any of
the foregoing.

 

“Owner” shall mean each Class B Note Purchaser.

 

“Percentage Interest” means, with respect to any Class B Note, a percentage
equal to (x) the maximum principal balance of such Class B Note divided by (y)
the maximum aggregate principal amount of all Class B Notes.

 

3

--------------------------------------------------------------------------------


 

“Purchase” means the initial purchase by the Class B Note Purchasers of the
Class B Notes from the Issuer.

 

“Purchasers” means the Class B Note Purchasers.

 

“Purchasers’ Agent” means Barclays Bank PLC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Section 2.10(a) Amount” has the meaning specified in Section 2.10(a) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Servicer” means Willis Lease Finance Corporation.

 

“Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Termination Date” means the earliest of (a) the date of the occurrence of an
Early Amortization Event and (b) the Commitment Termination Date.

 

“Third Party Claim” has the meaning specified in Section 8.02 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

“United States” means the United States of America.

 

“WLFC Documents” has the meaning specified in Section 4.02(i) hereof.


 


SECTION 1.02.  OTHER DEFINITIONAL PROVISIONS.


 


(A)           ALL TERMS DEFINED IN THIS CLASS B NOTE PURCHASE AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


(B)           AS USED HEREIN AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS NOT DEFINED IN SECTION
1.01, HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS CLASS B NOTE PURCHASE AGREEMENT SHALL REFER TO THIS
CLASS B NOTE PURCHASE AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION
OF THIS CLASS B NOTE PURCHASE AGREEMENT; AND SECTION, SUBSECTION, SCHEDULE AND
EXHIBIT REFERENCES CONTAINED IN THIS CLASS B


 

4

--------------------------------------------------------------------------------


 


NOTE PURCHASE AGREEMENT ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND
EXHIBITS IN OR TO THIS CLASS B NOTE PURCHASE AGREEMENT UNLESS OTHERWISE
SPECIFIED.

 


ARTICLE II
PURCHASE AND SALE

 


SECTION 2.01.  SALE AND DELIVERY OF THE CLASS B NOTES.  IN RELIANCE ON THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN THIS AGREEMENT AND
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE ISSUER AGREES TO SELL,
TRANSFER AND DELIVER TO THE PURCHASERS’ AGENT ON BEHALF OF THE CLASS B NOTE
PURCHASERS ON THE CLOSING DATE, THE CLASS B NOTES WITH A MAXIMUM AGGREGATE
PRINCIPAL AMOUNT OF $20,000,000 AND IN THE PERCENTAGE INTERESTS SPECIFIED ON
SCHEDULE 1 HERETO, WHICH CLASS B NOTES SHALL BE DULY EXECUTED BY THE ISSUER,
DULY AUTHENTICATED BY THE INDENTURE TRUSTEE AND REGISTERED IN THE NAME OF THE
PURCHASERS’ AGENT ON BEHALF OF THE CLASS B NOTE PURCHASER.  THE ACTUAL
OUTSTANDING PRINCIPAL BALANCE OF THE CLASS B NOTES WILL BE INCREASED AND
DECREASED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF AND OF THE
INDENTURE SUPPLEMENT.  THE CLASS B NOTES WILL BE DELIVERED TO THE PURCHASERS’
AGENT AGAINST PAYMENT OF THE AMOUNT OF THE LOAN RELATED TO THE INITIAL FUNDING
MADE PURSUANT TO SECTION 2.04.


 


SECTION 2.02.  ACCEPTANCE AND CUSTODY OF SERIES 2002-1 CLASS B NOTES.  ON THE
CLOSING DATE, THE PURCHASERS’ AGENT SHALL TAKE DELIVERY OF THE CLASS B NOTES AND
MAINTAIN CUSTODY THEREOF ON BEHALF OF THE CLASS B NOTE PURCHASERS.


 


SECTION 2.03.  FUNDING OF LOANS.


 


(A)           ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, THE ISSUER MAY,
AT ITS OPTION, REQUEST LOANS FROM THE CLASS B NOTE PURCHASERS.  THE PURCHASERS’
AGENT MAY ACT ON BEHALF OF AND FOR THE BENEFIT OF THE CLASS B NOTE PURCHASERS IN
THIS REGARD.  THE CLASS B NOTE PURCHASERS SHALL FUND LOANS FROM TIME TO TIME
ACCORDING TO THEIR RESPECTIVE PERCENTAGE INTERESTS IN THE CLASS B NOTES DURING
THE PERIOD FROM THE DATE HEREOF TO BUT NOT INCLUDING THE TERMINATION DATE;
PROVIDED, HOWEVER, THAT NO LOAN SHALL BE FUNDED UNDER THIS AGREEMENT UNLESS ON
THE APPLICABLE FUNDING DATE A LOAN IS FUNDED UNDER THE CLASS A NOTE PURCHASE
AGREEMENT IN AN AMOUNT THAT IS NINE (9) TIMES THE AMOUNT OF THE LOAN FUNDED
UNDER THIS AGREEMENT.  UNDER NO CIRCUMSTANCES SHALL THE CLASS B NOTE PURCHASERS
FUND ANY LOAN IF AFTER GIVING EFFECT TO SUCH FUNDING OR INCREMENTAL FUNDING, THE
AGGREGATE CLASS B NOTE PRINCIPAL BALANCE OUTSTANDING HEREUNDER WOULD (I) EXCEED
THE CLASS B NOTE COMMITMENT OR (II) EXCEED THE PRODUCT OF (Y) ONE-NINTH (1/9)
AND (Z) THE AGGREGATE CLASS A NOTE PRINCIPAL BALANCE OUTSTANDING UNDER THE CLASS
A NOTE PURCHASE AGREEMENT AFTER GIVING EFFECT TO THE FUNDING OR INCREMENTAL
FUNDING MADE THEREUNDER ON THE SAME DATE.


 


(B)           THE ISSUER MAY, WITHIN 60 DAYS, BUT NO LATER THAN 45 DAYS, PRIOR
TO THE THEN EXISTING COMMITMENT TERMINATION DATE, BY WRITTEN NOTICE TO THE
PURCHASERS’ AGENT, MAKE WRITTEN REQUEST FOR THE CLASS B NOTE PURCHASERS TO
EXTEND THE COMMITMENT TERMINATION DATE FOR AN ADDITIONAL PERIOD OF 364 DAYS. 
THE PURCHASERS’ AGENT WILL GIVE PROMPT NOTICE TO THE CLASS B NOTE PURCHASERS AND
THE CLASS A NOTE PURCHASER OF ITS RECEIPT OF SUCH REQUEST FOR EXTENSION OF THE
COMMITMENT TERMINATION DATE.  THE CLASS B NOTE PURCHASERS SHALL MAKE A
COLLECTIVE DETERMINATION, IN THEIR SOLE DISCRETION AND AFTER A FULL CREDIT
REVIEW, NOT MORE THAN 30 DAYS AND


 

5

--------------------------------------------------------------------------------


 


NOT LESS THAN 15 DAYS PRIOR TO THE THEN APPLICABLE COMMITMENT TERMINATION DATE
AS TO WHETHER OR NOT IT WILL AGREE TO EXTEND THE COMMITMENT TERMINATION DATE;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE CLASS B NOTE PURCHASERS TO MAKE A
TIMELY RESPONSE TO THE ISSUER’S REQUEST FOR EXTENSION OF THE COMMITMENT
TERMINATION DATE SHALL BE DEEMED TO CONSTITUTE A REFUSAL BY THE CLASS B NOTE
PURCHASERS TO EXTEND THE COMMITMENT TERMINATION DATE.  IT SHALL BE A CONDITION
TO THE EXTENSION OF THE COMMITMENT TERMINATION DATE THAT THE COMMITMENT UNDER
THE CLASS A NOTE PURCHASE AGREEMENT BE EXTENDED TO THE SAME DATE.


 


SECTION 2.04.  THE INITIAL FUNDING AND INCREMENTAL FUNDINGS.


 


(A)           THE CLASS B NOTES SHALL BEAR INTEREST AT THE APPLICABLE INTEREST
RATE AS PROVIDED IN THE INDENTURE.  SUBJECT TO THE CONDITIONS DESCRIBED IN
SECTIONS 2.03, 3.01 AND 3.02, AS APPLICABLE, THE INITIAL FUNDING AND EACH
INCREMENTAL FUNDING SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN
SECTION 2.04(B).


 


(B)           THE INITIAL FUNDING AND EACH INCREMENTAL FUNDING SHALL BE MADE,
AFTER RECEIPT BY THE CLASS B NOTE PURCHASERS OF A LOAN REQUEST DELIVERED BY THE
ISSUER TO THE PURCHASERS’ AGENT AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH
PROPOSED FUNDING DATE AND EACH SUCH NOTICE SHALL SPECIFY (I) THE AGGREGATE
AMOUNT OF SUCH INITIAL FUNDING OR INCREMENTAL FUNDING WHICH AMOUNT MUST SATISFY
THE APPLICABLE MINIMUM REQUIREMENT SET FORTH IN THE FOLLOWING SENTENCE AND (II)
THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING.  THE ISSUER SHALL DELIVER NO
MORE THAN TWO SUCH NOTICES IN ANY CALENDAR MONTH, AND EACH AMOUNT SPECIFIED IN
ANY SUCH NOTICE MUST SATISFY THE FOLLOWING MINIMUM REQUIREMENTS, AS APPLICABLE,
AS A CONDITION TO THE RELATED FUNDING:  (I) THE INITIAL FUNDING SHALL BE IN AN
AMOUNT EQUAL TO $500,000 OR AN INTEGRAL MULTIPLE OF $1,000 IN EXCESS THEREOF;
(II) EACH INCREMENTAL FUNDING HEREUNDER SHALL BE IN AN AMOUNT EQUAL TO $100,000
OR AN INTEGRAL MULTIPLE OF $1,000 IN EXCESS THEREOF; PROVIDED, HOWEVER, THAT IF
SUCH INCREMENTAL FUNDING IS TO BE MADE HEREUNDER AT A TIME WHEN THERE IS NO
OUTSTANDING COMMERCIAL PAPER NOTES ISSUED IN RESPECT OF A FUNDING UNDER THE
CLASS A NOTE PURCHASE AGREEMENT OF $4,500,000 OR AN INTEGRAL MULTIPLE OF $9,000
IN EXCESS THEREOF, THEN SUCH INCREMENTAL FUNDING UNDER THIS CLASS B NOTE
PURCHASE AGREEMENT SHALL BE IN AN AMOUNT EQUAL TO $500,000 OR AN INTEGRAL
MULTIPLE OF $1,000 IN EXCESS THEREOF.  EACH NOTICE DELIVERED BY THE ISSUER
PURSUANT TO THIS SECTION 2.04 SHALL BE IRREVOCABLE.  FOLLOWING RECEIPT OF SUCH
NOTICE, THE INITIAL FUNDING OR INCREMENTAL FUNDING WILL BE MADE BY THE CLASS B
NOTE PURCHASERS IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS IN THE
CLASS B NOTES.  ON THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING, AS THE CASE
MAY BE, THE CLASS B NOTE PURCHASERS SHALL, UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE III, MAKE AVAILABLE TO THE ISSUER BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS, AT SUCH BANK OR OTHER LOCATION
REASONABLY DESIGNATED BY ISSUER IN ITS LOAN REQUEST GIVEN PURSUANT TO THIS
SECTION 2.04(B), IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS IN THE
CLASS B NOTES, AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LOAN RELATED TO SUCH
INITIAL FUNDING OR INCREMENTAL FUNDING, AS THE CASE MAY BE.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 2.04(B), FOLLOWING THE CONSUMMATION OF THE TERM
SECURITIZATION, THE CLASS B NOTE PURCHASERS SHALL NOT BE OBLIGATED TO FUND A
LOAN UNDER THIS AGREEMENT AND THE SERIES 2002-1 SUPPLEMENT UNTIL THE ISSUER AND
THE CLASS B NOTE PURCHASERS HAVE AGREED IN WRITING REGARDING THE SPREAD FOR SUCH
LOAN.

 


SECTION 2.05.  REDUCTION OF THE CLASS B MAXIMUM LIMIT.  THE ISSUER MAY, UPON AT
LEAST FIVE BUSINESS DAYS’ NOTICE TO THE PURCHASERS’ AGENT, TERMINATE IN WHOLE OR
REDUCE


 

6

--------------------------------------------------------------------------------


 


IN PART THE PORTION OF THE CLASS B MAXIMUM LIMIT THAT EXCEEDS THE SUM OF THE
AGGREGATE CLASS B NOTE PRINCIPAL BALANCE AND INTEREST ACCRUED AND TO ACCRUE
THEREON THROUGH THE DATE OF PAYMENT; PROVIDED, HOWEVER, THAT EACH PARTIAL
REDUCTION OF THE CLASS B MAXIMUM LIMIT SHALL BE IN AN AGGREGATE AMOUNT EQUAL TO
$100,000 OR AN INTEGRAL MULTIPLE THEREOF; AND PROVIDED FURTHER, HOWEVER, THAT
EACH PARTIAL REDUCTION OF THE CLASS B MAXIMUM LIMIT SHALL BE ACCOMPANIED BY A
PARTIAL REDUCTION OF THE CLASS A MAXIMUM LIMIT UNDER THE CLASS A NOTE PURCHASE
AGREEMENT IN AN AMOUNT EQUAL TO NINE (9) TIMES THE AMOUNT OF THE PARTIAL
REDUCTION HEREUNDER.  EACH NOTICE OF REDUCTION OR TERMINATION PURSUANT TO THIS
SECTION 2.05 SHALL BE IRREVOCABLE.


 


SECTION 2.06.  DETERMINATION OF INTEREST.  THE PURCHASERS’ AGENT SHALL DETERMINE
THE INTEREST (INCLUDING UNPAID INTEREST, IF ANY, DUE AND PAYABLE ON A PRIOR
PAYMENT DATE) ON THE CLASS B NOTES TO BE PAID ON EACH PAYMENT DATE FOR THE
APPLICABLE INTEREST ACCRUAL PERIOD AND SHALL ADVISE THE ISSUER AND THE INDENTURE
TRUSTEE THEREOF PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) ON THE RELATED
DETERMINATION DATE.


 


SECTION 2.07.  PAYMENTS, COMPUTATIONS, ETC.


 


(A)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL AMOUNTS TO BE PAID
OR DEPOSITED BY THE ISSUER OR THE SERVICER HEREUNDER SHALL BE PAID OR DEPOSITED
IN ACCORDANCE WITH THE TERMS HEREOF NO LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ON THE DAY WHEN DUE IN LAWFUL MONEY OF THE UNITED STATES IN IMMEDIATELY
AVAILABLE FUNDS TO ACCOUNTS MAINTAINED BY THE CLASS B NOTE PURCHASERS AS SHOWN
ON SCHEDULE 1 HERETO, OR SUCH OTHER ACCOUNTS DESIGNATED FROM TIME TO TIME BY THE
CLASS B NOTE PURCHASERS.  THE ISSUER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY
TO THE CLASS B NOTE PURCHASERS DEFAULT INTEREST AT THE OVERDUE RATE AS PROVIDED
IN THE INDENTURE; PROVIDED, HOWEVER, THAT SUCH INTEREST RATE SHALL NOT AT ANY
TIME EXCEED THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.  ALL COMPUTATIONS OF
INTEREST AND OTHER FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360
DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST
DAY) ELAPSED.

 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST OR ANY FEE PAYABLE HEREUNDER, AS THE CASE MAY
BE.


 


(C)           IF ANY FUNDING OR INCREMENTAL FUNDING REQUESTED BY THE ISSUER AND
APPROVED BY THE CLASS B NOTE PURCHASERS PURSUANT TO SECTION 2.04, IS NOT, FOR
ANY REASON WHATSOEVER RELATED TO A DEFAULT OR NONPERFORMANCE BY THE ISSUER, MADE
OR EFFECTUATED, AS THE CASE MAY BE, ON THE DATE SPECIFIED THEREFOR, THE ISSUER
SHALL INDEMNIFY THE CLASS B NOTE PURCHASERS AGAINST ANY REASONABLE LOSS, COST OR
EXPENSE INCURRED BY THE CLASS B NOTE PURCHASERS, INCLUDING, WITHOUT LIMITATION,
ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY
REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY
THE CLASS B NOTE PURCHASERS TO FUND OR MAINTAIN SUCH FUNDING OR INCREMENTAL
FUNDING, AS THE CASE MAY BE, DURING SUCH INTEREST ACCRUAL PERIOD.

 


SECTION 2.08.  INCREASED COSTS.  IF DUE TO THE INTRODUCTION OF OR ANY CHANGE
(INCLUDING, WITHOUT LIMITATION, ANY CHANGE BY WAY OF IMPOSITION OR INCREASE OF
RESERVE REQUIREMENTS) IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OR
THE IMPOSITION OF ANY


 

7

--------------------------------------------------------------------------------


 

guideline or request from any central bank or other Governmental Authority after
the date hereof reflecting such change, there shall be an increase in the cost
to an Affected Person of making or maintaining any investment in the Class B
Notes or any interest therein or of agreeing to purchase or invest in the Class
B Notes or any interest therein, as the case may be (other than by reason of any
Interpretation of or introduction of or change in laws or regulations relating
to Taxes or Excluded Taxes), such Affected Person shall promptly submit to the
Issuer, the Servicer and, if such Person is not the Purchasers’ Agent, the
Purchasers’ Agent, a certificate setting forth in reasonable detail, the
calculation of such increased costs incurred by such Affected Person.  In
determining such amount, such Affected Person may use any reasonable averaging
and attribution methods, consistent with the averaging and attribution methods
generally used by such Affected Person in determining amounts of this type.  The
amount of increased costs set forth in such certificate (which certificate
shall, in the absence of manifest error, be prima facie evidence as to such
amount) shall be included in the Class B Increased Costs for the Interest
Accrual Period immediately succeeding the date on which such certificate was
delivered (or if such certificate was delivered during the last Interest Accrual
Period, for such last Interest Accrual Period) and to the extent remaining
outstanding, each Interest Accrual Period thereafter until paid in full.  The
Purchasers’ Agent, out of amounts received by it in respect of Class B Increased
Costs for Affected Persons for any Interest Accrual Period, shall pay such
increased costs to such Affected Persons; provided, however, that if the amount
so distributable in respect of the Class B Increased Costs is less than the
aggregate amount payable to all such Affected Persons pursuant to Sections 2.08,
2.09 and 2.10 hereof, the resulting shortfall shall be allocated among such
Affected Persons on a pro rata basis (determined by the amount owed to each).


 


SECTION 2.09.  INCREASED CAPITAL.  IF THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION OR THE IMPOSITION OF ANY GUIDELINE
OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY REFLECTING SUCH
CHANGE AFTER THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY AFFECTED PERSON, AND SUCH AFFECTED
PERSON DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A RESULT OF
(I) THE EXISTENCE OF THE CLASS B NOTE PURCHASERS’ AGREEMENT TO MAKE OR MAINTAIN
AN INVESTMENT IN THE CLASS B NOTES OR ANY INTEREST THEREIN AND OTHER SIMILAR
AGREEMENTS OR FACILITIES, OR (II) THE EXISTENCE OF ANY AGREEMENT BY AFFECTED
PERSONS TO MAKE OR MAINTAIN AN INVESTMENT IN THE CLASS B NOTES OR ANY INTEREST
THEREIN OR TO FUND ANY SUCH INVESTMENT AND ANY OTHER COMMITMENTS OF THE SAME
TYPE, SUCH AFFECTED PERSON SHALL PROMPTLY SUBMIT TO THE ISSUER, THE SERVICER
AND, IF SUCH PERSON IS NOT THE PURCHASERS’ AGENT, THE PURCHASERS’ AGENT, A
CERTIFICATE SETTING FORTH IN REASONABLE DETAIL, THE CALCULATION OF THE
ADDITIONAL AMOUNTS REQUIRED TO COMPENSATE SUCH AFFECTED PERSON IN LIGHT OF SUCH
CIRCUMSTANCES.  IN DETERMINING SUCH AMOUNT, SUCH AFFECTED PERSON MAY USE ANY
REASONABLE AVERAGING AND ATTRIBUTION METHODS, CONSISTENT WITH THE AVERAGING AND
ATTRIBUTION METHODS GENERALLY USED BY SUCH AFFECTED PERSON IN DETERMINING
AMOUNTS OF THIS TYPE.  THE AMOUNT SET FORTH IN SUCH CERTIFICATE (WHICH
CERTIFICATE SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE PRIMA FACIE EVIDENCE AS
TO SUCH AMOUNT) SHALL BE INCLUDED IN THE CLASS B INCREASED COSTS FOR THE
INTEREST ACCRUAL PERIOD IMMEDIATELY SUCCEEDING THE DATE ON WHICH SUCH
CERTIFICATE WAS DELIVERED (OR IF SUCH CERTIFICATE WAS DELIVERED DURING THE LAST
INTEREST ACCRUAL PERIOD, FOR SUCH LAST INTEREST ACCRUAL PERIOD), AND TO THE
EXTENT REMAINING OUTSTANDING, EACH ACCRUAL PERIOD THEREAFTER UNTIL PAID IN
FULL.  THE PURCHASERS’ AGENT, OUT OF AMOUNTS RECEIVED BY IT IN RESPECT OF CLASS
B INCREASED COSTS FOR AFFECTED PERSONS FOR ANY INTEREST ACCRUAL PERIOD, SHALL
PAY SUCH INCREASED COSTS TO SUCH AFFECTED PERSONS; PROVIDED, HOWEVER, THAT IF
THE AMOUNT SO DISTRIBUTABLE IN RESPECT OF THE CLASS B INCREASED COSTS IS LESS
THAN THE AGGREGATE AMOUNT PAYABLE


 

8

--------------------------------------------------------------------------------


 


TO ALL SUCH AFFECTED PERSONS PURSUANT TO SECTIONS 2.08, 2.09 AND 2.10 HEREOF,
THE RESULTING SHORTFALL SHALL BE ALLOCATED AMONG SUCH AFFECTED PERSONS ON A PRO
RATA BASIS (DETERMINED BY THE AMOUNT OWED TO EACH).


 


SECTION 2.10.  TAXES.  (A) ANY AND ALL PAYMENTS AND DEPOSITS REQUIRED TO BE MADE
UNDER THIS AGREEMENT, THE CLASS B NOTES OR THE INDENTURE BY THE ISSUER OR THE
INDENTURE TRUSTEE TO OR FOR THE BENEFIT OF AN OWNER SHALL BE MADE, TO THE EXTENT
ALLOWED BY LAW, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT
OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED,
WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY.  IF, AS A RESULT OF ANY
CHANGE IN LAW, TREATY OR REGULATION OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL OR REGULATORY AGENCY OR BODY CHARGED WITH THE
ADMINISTRATION OR INTERPRETATION THEREOF, OR THE ADOPTION OF ANY LAW, TREATY OR
REGULATION, ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES ARE REQUIRED TO
BE WITHHELD FROM ANY AMOUNT PAYABLE TO ANY OWNER HEREUNDER, THE AMOUNT SO
PAYABLE TO SUCH OWNER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO
SUCH OWNER (AFTER PAYMENT OF ALL TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR
FEES) THE AMOUNT STATED TO BE PAYABLE TO SUCH OWNER HEREUNDER (SUCH INCREASE AND
ANY SIMILAR INCREASE DESCRIBED IN SECTION 2.10(D), A “SECTION 2.10(A) AMOUNT”);
PROVIDED, HOWEVER, THAT THIS SENTENCE SHALL NOT APPLY WITH RESPECT TO (I) INCOME
TAXES (INCLUDING, WITHOUT LIMITATION, BRANCH PROFITS TAXES, MINIMUM TAXES AND
TAXES COMPUTED UNDER ALTERNATIVE METHODS, AT LEAST ONE OF WHICH IS BASED ON NET
INCOME) AND FRANCHISE TAXES THAT ARE BASED ON INCOME OR ANY OTHER TAX UPON OR
MEASURED BY INCOME OR GROSS RECEIPTS IMPOSED ON ANY OWNER, IN EACH CASE, AS A
RESULT OF A PRESENT OR FORMER CONNECTION (OTHER THAN ANY CONNECTION ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) BETWEEN THE JURISDICTION OF
THE GOVERNMENT OR TAXING AUTHORITY IMPOSING SUCH TAX AND SUCH OWNER; (II) ANY
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES THAT WOULD NOT HAVE BEEN IMPOSED
BUT FOR THE FAILURE BY SUCH OWNER TO PROVIDE AND KEEP CURRENT ANY CERTIFICATION
OR OTHER DOCUMENTATION PERMITTED BY APPLICABLE LAW TO BE DELIVERED BY SUCH OWNER
AND REQUIRED TO QUALIFY FOR AN EXEMPTION FROM OR REDUCED RATE THEREOF; (III) ANY
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES IMPOSED AS A RESULT OF A CHANGE
BY ANY OWNER OF THE OFFICE THROUGH WHICH THE CLASS B NOTES OR ANY INTEREST
THEREIN HEREUNDER IS ACQUIRED, ACCOUNTED FOR OR BOOKED AS A RESULT OF THE SALE,
TRANSFER OR ASSIGNMENT BY ANY OWNER OF ITS INTEREST HEREUNDER, OTHER THAN ANY
SUCH TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES IMPOSED AS A RESULT OF ANY
SUCH CHANGE OR ADOPTION OCCURRING AFTER ANY SUCH CLASS B NOTES OR INTEREST
THEREIN IS ACQUIRED, ACCOUNTED FOR OR BOOKED; (IV) TAXES MEASURED BY INCOME,
GROSS RECEIPTS, ASSETS OR CAPITAL OF ANY OWNER BY THE TAXING AUTHORITY OF THE
JURISDICTION WHERE SUCH OWNER IS ORGANIZED, INCORPORATED, MANAGED, CONTROLLED OR
IS CONSIDERED TO BE DOING BUSINESS OR IN WHICH IT MAINTAINS AN OFFICE, BRANCH OR
AGENCY (OTHER THAN TAXES IMPOSED ON THE GROSS AMOUNT OF ANY PAYMENTS MADE TO
UNDER THIS AGREEMENT WITHOUT REGARD TO SUCH PLACE OF ORIGINATION OR
INCORPORATION, SUCH MANAGEMENT OR CONTROL, THE CONDUCT OF SUCH BUSINESS OR THE
MAINTENANCE OF SUCH OFFICE, BRANCH OR AGENCY); (V) ANY TAXES IMPOSED ON SUCH
OWNER AS A RESULT OF PAYMENTS NOT RELATED TO THIS AGREEMENT; AND (VI) ANY
WITHHOLDING TAX WITH RESPECT TO ANY OWNER (ALL SUCH EXCLUSIONS BEING HEREINAFTER
CALLED “EXCLUDED TAXES” AND ALL OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR
FEES BEING HEREINAFTER CALLED “TAXES”).  TO THE EXTENT THAT ANY OWNER ACTUALLY
REALIZES A TAX BENEFIT ON ITS INCOME TAX RETURNS (WHETHER BY REASON OF A
DEDUCTION, CREDIT OR OTHERWISE) (A “TAX BENEFIT”) FOR A GIVEN YEAR THAT IS
ATTRIBUTABLE TO THE PAYMENT BY THE ISSUER OR THE INDENTURE TRUSTEE OF ANY SUCH
TAXES ON BEHALF OF SUCH OWNER, SUCH OWNER SHALL REIMBURSE THE ISSUER FOR THE
AMOUNT OF SUCH TAX BENEFIT, IT BEING UNDERSTOOD THAT THE TAKING OF ANY ACTION TO
REALIZE ANY TAX BENEFIT SHALL BE WITHIN THE SOLE DISCRETION OF SUCH OWNER;


 

9

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT FOR PURPOSES OF REIMBURSING THE ISSUER, SUCH OWNER SHALL
CALCULATE THE AMOUNT OF THE TAX BENEFIT REALIZED THAT IS ATTRIBUTABLE TO THE
ISSUER’S OR THE INDENTURE TRUSTEE’S PAYMENT OF SUCH TAXES ON BEHALF OF SUCH
OWNER AS IF SUCH OWNER REALIZED OR RECEIVED SUCH TAX BENEFIT PRO RATA WITH ALL
OTHER TAX BENEFITS AVAILABLE TO IT FOR SUCH YEAR.

 


(B)           EACH OF THE ISSUER AND, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW (INCLUDING THE CODE), EACH OWNER AGREES THAT, WITH RESPECT TO ALL FEDERAL,
STATE AND LOCAL INCOME FRANCHISE TAXES, IT WILL TREAT THE CLASS B NOTES AS
INDEBTEDNESS.  EACH OWNER NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR A
STATE THEREOF COVENANTS THAT TO THE EXTENT THAT IT IS ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES (OTHER THAN WITHHOLDING TAXES) BECAUSE SUCH INCOME
IS EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE OR BUSINESS, IT WILL
CONTINUE TO HOLD THE CLASS B NOTES IN CONNECTION WITH A UNITED STATES TRADE OR
BUSINESS FOR SO LONG AS IT IS AN OWNER.

 


(C)           ANY SECTION 2.10(A) AMOUNTS PAYABLE TO AN OWNER HEREUNDER SHALL BE
INCLUDED IN THE CLASS B INCREASED COSTS (I) FOR THE INTEREST ACCRUAL PERIOD IN
RESPECT OF WHICH THE PAYMENT SUBJECT TO WITHHOLDING IS MADE AND (II) TO THE
EXTENT REMAINING OUTSTANDING, EACH INTEREST ACCRUAL PERIOD THEREAFTER UNTIL PAID
IN FULL.  THE PURCHASERS’ AGENT, OUT OF AMOUNTS RECEIVED BY IT IN RESPECT OF
CLASS B INCREASED COSTS FOR AFFECTED PERSONS FOR ANY INTEREST ACCRUAL PERIOD,
SHALL PAY SUCH INCREASED COSTS TO SUCH AFFECTED PERSONS; PROVIDED, HOWEVER, THAT
IF THE AMOUNT SO DISTRIBUTABLE IN RESPECT OF THE CLASS B INCREASED COSTS IS LESS
THAN THE AGGREGATE AMOUNT PAYABLE TO ALL SUCH AFFECTED PERSONS PURSUANT TO
SECTIONS 2.08, 2.09 AND 2.10 HEREOF, THE RESULTING SHORTFALL SHALL BE ALLOCATED
AMONG SUCH AFFECTED PERSONS ON A PRO RATA BASIS (DETERMINED BY THE AMOUNT OWED
TO EACH).


 


ARTICLE III
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

 


SECTION 3.01.  CONDITIONS PRECEDENT TO INITIAL PURCHASE.  THE INITIAL PURCHASE
HEREUNDER IS SUBJECT TO THE CONDITION PRECEDENT THAT THE PURCHASERS’ AGENT SHALL
HAVE RECEIVED ON OR BEFORE THE DATE OF SUCH PURCHASE THE ITEMS LISTED IN
SCHEDULE 2, EACH (UNLESS OTHERWISE INDICATED) DATED SUCH DATE, IN FORM AND
SUBSTANCE SATISFACTORY TO THE PURCHASERS’ AGENT AND THE CLASS B NOTE PURCHASERS.

 


SECTION 3.02.  CONDITIONS PRECEDENT TO ALL FUNDINGS.  EACH FUNDING (INCLUDING
THE INITIAL FUNDING) BY THE CLASS B NOTE PURCHASERS AND EACH INCREMENTAL FUNDING
(EACH, A “TRANSACTION”) SHALL BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT
THAT (A) WITH RESPECT TO ANY FUNDING (INCLUDING THE INITIAL FUNDING) OR
INCREMENTAL FUNDING, THE SERVICER SHALL HAVE DELIVERED TO THE PURCHASERS’ AGENT,
ON OR PRIOR TO THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE PURCHASERS’ AGENT, A LOAN REQUEST SUBSTANTIALLY IN
THE FORM OF EXHIBIT A, AND CONTAINING SUCH ADDITIONAL INFORMATION AS MAY BE
REASONABLY REQUESTED BY THE PURCHASERS’ AGENT; (B) ON THE DATE OF SUCH
TRANSACTION THE FOLLOWING STATEMENTS SHALL BE TRUE AND THE ISSUER SHALL BE
DEEMED TO HAVE CERTIFIED THAT:

 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 4.01 AND
4.02 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH
DATE;

 

10

--------------------------------------------------------------------------------


 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH TRANSACTION WHICH CONSTITUTES AN EARLY AMORTIZATION EVENT;

 

(III)          ON AND AS OF SUCH DAY, AFTER GIVING EFFECT TO SUCH TRANSACTION,
THE OUTSTANDING CLASS B NOTE PRINCIPAL BALANCE DOES NOT EXCEED THE CLASS B NOTE
COMMITMENT AND THE OUTSTANDING AGGREGATE NOTE PRINCIPAL BALANCE DOES NOT EXCEED
THE SUM OF THE CLASS B NOTE COMMITMENT AND THE CLASS A NOTE COMMITMENT;

 

(IV)          ON AND AS OF SUCH DAY, THE ISSUER AND THE SERVICER EACH HAS
PERFORMED ALL OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY
SUCH PERSON AT OR PRIOR TO SUCH DAY;

 

(V)           NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR
DECREE OF ANY FEDERAL, STATE OR LOCAL COURT OR GOVERNMENTAL BODY, AGENCY OR
INSTRUMENTALITY SHALL PROHIBIT OR ENJOIN, THE MAKING OF SUCH LOAN, REMITTANCE OF
COLLECTIONS OR INCREMENTAL FUNDING BY THE CLASS B NOTE PURCHASERS IN ACCORDANCE
WITH THE PROVISIONS HEREOF;

 

(VI)          MCAFEE & TAFT SHALL HAVE DELIVERED TO THE PURCHASERS’ AGENT ITS
WRITTEN OPINION, DATED THE APPLICABLE TRANSFER DATE, WHICH SHALL STATE THAT IT
MAY BE RELIED UPON BY SUBSEQUENT CLASS B NOTEHOLDERS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE PURCHASERS’ AGENT AND THE CLASS B NOTE PURCHASERS, WITH
RESPECT TO FAA AND RECORDATION MATTERS; AND

 

(VII)         ON THE DATE OF SUCH TRANSACTION, THE PURCHASERS’ AGENT SHALL HAVE
RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE PURCHASERS’ AGENT
MAY REASONABLY REQUIRE.


 


SECTION 3.03.  CONDITIONS PRECEDENT TO INITIAL FUNDING AND EACH INCREMENTAL
FUNDING.  THE INITIAL FUNDING AND EACH INCREMENTAL FUNDING ARE SUBJECT TO THE
CONDITION PRECEDENT, IN ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.02 HEREOF, THAT THE ISSUER SHALL HAVE DELIVERED, OR SHALL HAVE CAUSED
TO BE DELIVERED, TO EACH DESIGNATED RECIPIENT NAMED IN SCHEDULE G TO THE
INDENTURE SUPPLEMENT, EACH OF THE FUNDING DELIVERABLES SCHEDULED TO BE DELIVERED
THEREUNDER ON OR BEFORE THE FUNDING DATE OF SUCH FUNDING.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 


SECTION 4.01.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER.  THE ISSUER
REPRESENTS (AS OF THE EFFECTIVE DATE AND AS OF EACH DATE ON WHICH A LOAN IS MADE
BY THE CLASS B NOTEHOLDERS PURSUANT TO THE SUPPLEMENT, UNLESS OTHERWISE
INDICATED) AND WARRANTS TO, AND AGREES WITH, THE CLASS B NOTE PURCHASERS THAT:

 

(I)            THE ISSUER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH ITS
CHIEF EXECUTIVE OFFICE LOCATED AT 2320 MARINSHIP WAY, SUITE 300, SAUSALITO,
CALIFORNIA 94965, AND HAS THE POWER TO OWN ITS ASSETS AND TO ENGAGE IN THE
ACTIVITIES IN WHICH IT IS PRESENTLY ENGAGED AND IS DULY QUALIFIED AND IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS

 

11

--------------------------------------------------------------------------------


 

OWNERSHIP OF PROPERTY OR THE CONDUCT OF ITS ACTIVITIES REQUIRES SUCH
QUALIFICATION, IF THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT
ON THE FINANCIAL CONDITION OF THE ISSUER OR ON THE ENFORCEABILITY OF THE CLASS B
NOTES OR THE ABILITY OF THE ISSUER TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY.  ONE HUNDRED
PERCENT OF THE BENEFICIAL OWNERSHIP OF THE ISSUER IS OWNED BY WILLIS LEASE
FINANCE CORPORATION (“WLFC”).  THE ISSUER HAS NO SUBSIDIARIES OTHER THAN WLFC
FUNDING (IRELAND) LIMITED;

 

(II)           THE ISSUER HAS THE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE “ISSUER DOCUMENTS”); THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THE ISSUER DOCUMENTS BY THE ISSUER HAVE
BEEN DULY AUTHORIZED BY THE ISSUER BY ALL NECESSARY ACTION, THE ISSUER
DOCUMENTS, OTHER THAN THE CLASS B NOTES AND THE CLASS A NOTE, HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE ISSUER, AND EACH OF THE CLASS B NOTES AND THE
CLASS A NOTE, WHEN ISSUED IN ACCORDANCE WITH THE TERMS HEREOF AND OF THE
INDENTURE AND THE SUPPLEMENT, WILL HAVE BEEN DULY EXECUTED AND DELIVERED;

 

(III)          EACH OF THE ISSUER DOCUMENTS (OTHER THAN THE CLASS B NOTES),
ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO,
CONSTITUTES, AND EACH OF THE CLASS B NOTES AND THE CLASS A NOTE, WHEN ISSUED AND
AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, WILL CONSTITUTE, A
LEGAL, VALID AND BINDING OBLIGATION OF THE ISSUER, ENFORCEABLE AGAINST THE
ISSUER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE LIMITED
BY (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
(WHETHER STATUTORY, REGULATORY OR DECISIONAL) NOW OR HEREAFTER IN EFFECT
RELATING TO CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW);

 

(IV)          THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE ISSUER
DOCUMENTS AND THE FULFILLMENT OF THE TERMS THEREIN WILL NOT CONFLICT WITH OR
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF OR CONSTITUTE (WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) A DEFAULT UNDER THE CERTIFICATE OF
FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OF THE ISSUER, OR ANY
INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, COMMITMENT LETTER OR FUNDING
ARRANGEMENT WITH ANY LENDING INSTITUTION OR INVESTMENT BANK OR OTHER INSTRUMENT
TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CLAIM OR ENCUMBRANCE UPON ANY OF ITS
PROPERTIES PURSUANT TO THE TERMS OF SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF
TRUST, COMMITMENT LETTER OR FUNDING ARRANGEMENT WITH ANY LENDING INSTITUTION OR
INVESTMENT BANK OR OTHER SUCH INSTRUMENT, OTHER THAN AS CREATED PURSUANT TO THE
INDENTURE AND THE SUPPLEMENT, OR VIOLATE ANY LAW OR, ANY ORDER, RULE OR
REGULATION APPLICABLE TO THE ISSUER OF ANY COURT OR OF ANY FEDERAL OR STATE
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY
HAVING JURISDICTION OVER THE ISSUER OR ANY OF ITS PROPERTIES AND THERE ARE NO
LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE
ISSUER, THREATENED OR CONTEMPLATED THAT WOULD RESULT IN A MATERIAL MODIFICATION
OR REVOCATION THEREOF;

 

12

--------------------------------------------------------------------------------


 

(V)           THERE ARE NO LITIGATION, PROCEEDINGS OR INVESTIGATIONS TO WHICH
THE ISSUER, OR ANY AFFILIATE OF THE ISSUER, IS A PARTY PENDING, OR, TO THE
KNOWLEDGE OF ISSUER, THREATENED, BEFORE ANY COURT, REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY (A)
ASSERTING THE INVALIDITY OF THE CLASS B NOTES OR AND THE CLASS A NOTE OR THE
OTHER ISSUER DOCUMENTS, (B) SEEKING TO PREVENT THE ISSUANCE OF THE CLASS B NOTES
OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE OTHER ISSUER
DOCUMENTS, OR (C) SEEKING ANY DETERMINATION OR RULING THAT WOULD MATERIALLY AND
ADVERSELY AFFECT THE PERFORMANCE BY THE ISSUER OF ITS OBLIGATIONS UNDER, OR THE
VALIDITY OR ENFORCEABILITY OF; THE CLASS B NOTES OR AND THE CLASS A NOTE OR THE
OTHER ISSUER DOCUMENTS;

 

(VI)          ALL APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS
OF ANY PERSON, CORPORATION OR OTHER ORGANIZATION, OR OF ANY COURT, GOVERNMENTAL
AGENCY OR BODY OR OFFICIAL, REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE ISSUER DOCUMENTS BY THE ISSUER AND WITH THE VALID AND PROPER
AUTHORIZATION, ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTE
PURSUANT TO THIS AGREEMENT, HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR
TO THE EFFECTIVE DATE;

 

(VII)         NO WRITTEN MATERIALS DELIVERED TO THE CLASS B NOTE PURCHASER BY OR
ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SALE OF THE CLASS B NOTES CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING.  THERE IS NO
FACT PECULIAR TO THE ISSUER OR ANY AFFILIATE OF THE ISSUER OR, TO THE KNOWLEDGE
OF THE ISSUER, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH THE ISSUER HAS NOT
DISCLOSED TO THE PURCHASERS’ AGENT IN WRITING WHICH MATERIALLY ADVERSELY AFFECTS
OR, SO FAR AS THE ISSUER CAN NOW REASONABLY FORESEE, WILL MATERIALLY ADVERSELY
AFFECT THE ABILITY OF THE ISSUER TO PERFORM THE TRANSACTIONS CONTEMPLATED HEREBY
AND BY THE OTHER RELATED DOCUMENTS;

 

(VIII)        THE LIST OF ENGINES TO BE CREATED AS OF THE CLOSING DATE AND EACH
SUPPLEMENT THERETO WILL BE AVAILABLE TO THE PURCHASERS’ AGENT BY THE ISSUER AND
WILL BE COMPLETE AS OF THE DATE THEREOF AND WILL INCLUDE AN ACCURATE (IN ALL
MATERIAL RESPECTS) DESCRIPTION OF THE ENGINES;

 

(IX)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE ISSUER IN THE
ISSUER DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND THE CLASS B
NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH REPRESENTATIONS AND WARRANTIES;

 

(X)            ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY THE
ISSUER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ISSUER DOCUMENTS,
THE PLEDGE OF THE COLLATERAL TO THE INDENTURE TRUSTEE, AND THE EXECUTION,
DELIVERY AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTE, HAVE BEEN PAID;

 

(XI)           TO THE EXTENT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTE AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED IN THE ISSUER DOCUMENTS (INCLUDING, WITHOUT LIMITATION THEREOF; THE
USE OF THE PROCEEDS FROM THE SALE OF THE CLASS B NOTES) WILL VIOLATE OR RESULT
IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT, OR ANY REGULATIONS ISSUED
PURSUANT THERETO;

 

13

--------------------------------------------------------------------------------


 

(XII)          CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE ISSUER IS EXECUTING NO OTHER NOTE PURCHASE AGREEMENT WITH RESPECT TO THE
CLASS B NOTES;

 

(XIII)         THE ISSUER IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

(XIV)        FOR SO LONG AS THE SERIES 2002-1 CLASS A AND CLASS B NOTES ARE THE
ONLY NOTES OUTSTANDING UNDER THE INDENTURE, EACH OF THE INDENTURE AND THE
SUPPLEMENT NEED NOT BE QUALIFIED AS AN “INDENTURE” PURSUANT TO THE TERMS OF THE
TRUST INDENTURE ACT OF 1939, AS AMENDED;

 

(XV)         THE ISSUER HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR INDIRECTLY,
ANY ACTION, PROHIBITED BY RULES 101 AND 102 UNDER REGULATION M OF THE SECURITIES
AND EXCHANGE COMMISSION IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND
THE CLASS A NOTE;

 

(XVI)        TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTE AND THE LOANS, NEITHER THE ISSUER NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT
(“REGULATION D”)) OF THE ISSUER HAS DIRECTLY, OR THROUGH ANY AGENT, INCLUDING,
WITHOUT LIMITATION, THE PURCHASERS’ AGENT, (I) SOLD, OFFERED FOR SALE, SOLICITED
OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF; ANY SECURITY (AS DEFINED IN
THE SECURITIES ACT) WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF THE CLASS B
NOTES AND THE CLASS A NOTE IN A MANNER THAT WOULD RENDER THE ISSUANCE AND SALE
OF THE CLASS B NOTES OR THE CLASS A NOTE A VIOLATION OF THE SECURITIES ACT OR
REQUIRE THE REGISTRATION OF THE CLASS B NOTES OR THE CLASS A NOTE UNDER THE
SECURITIES ACT OR (II) ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFERING
OF THE CLASS B NOTES AND THE CLASS A NOTE;

 

(XVII)       TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTE AND THE LOANS, IT IS NOT NECESSARY IN
CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE CLASS B NOTES IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT OR THE CLASS A NOTE IN THE MANNER CONTEMPLATED BY
THE CLASS A NOTE PURCHASE AGREEMENT TO REGISTER THE CLASS B NOTES OR THE CLASS A
NOTE UNDER THE SECURITIES ACT ASSUMING THAT THE CLASS B NOTE PURCHASER IS AN
“ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT;

 

(XVIII)      NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE, AN EARLY
AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE INDENTURE.  THE ISSUER IS NOT
IN VIOLATION OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR OTHER INSTRUMENT TO
WHICH THEY ARE A PARTY OR BY WHICH THEY ARE OR MAY BE BOUND;

 

(XIX)         THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO PAY
THE MONTHLY SERVICING FEE, AND THE PRINCIPAL AND INTEREST ON THE CLASS B NOTES
AND THE CLASS A NOTE, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN ACCORDANCE
WITH THE INDENTURE;

 

14

--------------------------------------------------------------------------------


 

(XX)          THE ISSUER AGREES THAT IT WILL NOT DIRECTLY OR INDIRECTLY, SELL OR
OFFER TO SELL THE CLASS B NOTES OR THE CLASS A NOTE OR SIMILAR SECURITY IN A
MANNER THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES OR THE CLASS
A NOTE PURSUANT TO THIS AGREEMENT A VIOLATION OF SECTION 5 OF THE SECURITIES
ACT.


 


SECTION 4.02.  REPRESENTATIONS AND WARRANTIES AND AGREEMENTS OF WLFC.  WLFC
HEREBY REPRESENTS (AS OF THE EFFECTIVE DATE AND AS OF EACH DATE ON WHICH A LOAN
IS MADE BY A CLASS B NOTEHOLDER PURSUANT TO THE INDENTURE SUPPLEMENT, UNLESS
OTHERWISE INDICATED) AND WARRANTS TO, AND AGREES WITH, THE CLASS B NOTE
PURCHASERS THAT:

 

(I)            THE REPRESENTATIONS AND WARRANTIES MADE BY WLFC IN THIS CLASS B
NOTE PURCHASE AGREEMENT, THE CLASS A NOTE PURCHASE AGREEMENT, THE GUARANTY, THE
CONTRIBUTION AND SALE AGREEMENT, THE SERVICING AGREEMENT AND ANY OTHER RELATED
DOCUMENT TO WHICH IT IS A PARTY (COLLECTIVELY, THE “WLFC DOCUMENTS”) ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AND THE CLASS B NOTE PURCHASER SHALL BE
ENTITLED TO RELY ON SUCH REPRESENTATIONS AND WARRANTIES;

 

(II)           NO WRITTEN MATERIALS DELIVERED TO THE CLASS B NOTE PURCHASERS BY
OR ON BEHALF OF WLFC IN CONNECTION WITH THE SALE OF THE CLASS B NOTES OR THE
CLASS A NOTE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT
MISLEADING.  THERE IS NO FACT PECULIAR TO WLFC OR ANY AFFILIATE OF WLFC OR, TO
THE KNOWLEDGE OF WLFC, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH WLFC HAD NOT
DISCLOSED TO THE PURCHASERS’ AGENT IN WRITING WHICH MATERIALLY AFFECTS ADVERSELY
OR, SO FAR AS WLFC CAN NOW REASONABLY FORESEE, WILL MATERIALLY AFFECT ADVERSELY
THE ABILITY OF WLFC TO PERFORM THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
BASE INDENTURE, THE INDENTURE SUPPLEMENT, THE SERVICING AGREEMENT, THE CLASS B
NOTES AND THE CLASS A NOTE;

 

(III)          ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY WLFC ON
OR PRIOR TO THE EFFECTIVE DATE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE WLFC DOCUMENTS, HAVE BEEN, OR WILL BE, PAID ON OR PRIOR TO THE EFFECTIVE
DATE;

 

(IV)          TO THE EXTENT THAT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTE AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR IN THE CLASS A NOTE PURCHASE AGREEMENT (INCLUDING,
WITHOUT LIMITATION THEREOF; THE USE OF THE PROCEEDS FROM THE SALE OF THE CLASS B
NOTES AND THE CLASS A NOTE) WILL VIOLATE OR RESULT IN A VIOLATION OF SECTION 7
OF THE EXCHANGE ACT OR ANY REGULATIONS ISSUED PURSUANT THERETO INCLUDING,
WITHOUT LIMITATION, REGULATIONS T, U AND X OF THE FEDERAL RESERVE BOARD, 12
C.F.R., CHAPTER II.  WLFC WILL NOT USE ANY DISTRIBUTION FROM THE ISSUER OF
PROCEEDS RECEIVED BY THE ISSUER FROM THE SALE OF THE CLASS B NOTES AND THE CLASS
A NOTE TO PURCHASE OR CARRY, DIRECTLY OR INDIRECTLY, MARGIN STOCK;

 

(V)           NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A SERVICER
EVENT OF DEFAULT OR AN EARLY AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE
SERVICING AGREEMENT OR THE INDENTURE, RESPECTIVELY.  WLFC IS NOT IN VIOLATION IN
ANY MATERIAL

 

15

--------------------------------------------------------------------------------


 

RESPECT OF ANY TERM OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS OR MAY BE BOUND;

 

(VI)          THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO COVER
THE MONTHLY SERVICING FEE, AND PAY THE PRINCIPAL AND INTEREST ON THE CLASS B
NOTES AND THE CLASS A NOTE, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN
ACCORDANCE WITH THE INDENTURE; AND

 

(VII)         TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO
THE CLASS B NOTES AND THE CLASS A NOTE AND THE LOANS, NEITHER WLFC NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D) OF WLFC HAS DIRECTLY, OR
THROUGH ANY AGENT, INCLUDING, WITHOUT LIMITATION, THE PURCHASERS’ AGENT, (I)
SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF; ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) WHICH IS OR WILL BE
INTEGRATED WITH THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTE IN A MANNER
THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES OR THE CLASS A NOTE
A VIOLATION OF THE SECURITIES ACT OR REQUIRE THE REGISTRATION OF THE CLASS B
NOTES OR THE CLASS A NOTE UNDER THE SECURITIES ACT OR (II) ENGAGED IN ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION
D) IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND THE CLASS A NOTE. 
IT IS NOT NECESSARY IN CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE CLASS
B NOTES AND THE CLASS A NOTE TO REGISTER THE CLASS B NOTES OR THE CLASS A NOTE
UNDER THE SECURITIES ACT.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Each of the Class B Note Purchasers hereby makes the following representations
and warranties as to itself to the Issuer as of the Closing Date:


 


SECTION 5.01.  ORGANIZATION.  SUCH CLASS B NOTE PURCHASER HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION UNDER
THE LAWS OF ITS JURISDICTION OF INCORPORATION, WITH POWER AND AUTHORITY TO OWN
ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW ENGAGED, AND SUCH
CLASS B NOTE PURCHASER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN EACH STATE OF THE UNITED STATES WHERE THE NATURE OF ITS BUSINESS REQUIRES IT
TO BE SO QUALIFIED.


 


SECTION 5.02.  AUTHORITY, ETC.  SUCH CLASS B NOTE PURCHASER HAS ALL REQUISITE
POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS CLASS B
NOTE PURCHASE AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY. 
THE EXECUTION AND DELIVERY BY SUCH CLASS B NOTE PURCHASER OF THIS CLASS B NOTE
PURCHASE AGREEMENT AND THE CONSUMMATION BY SUCH CLASS B NOTE PURCHASER OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF SUCH CLASS B NOTE PURCHASER.  THIS
CLASS B NOTE PURCHASE AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED
BY SUCH CLASS B NOTE PURCHASER AND CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH CLASS B NOTE PURCHASER, ENFORCEABLE AGAINST SUCH CLASS B NOTE
PURCHASER IN ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEMENT TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO


 

16

--------------------------------------------------------------------------------


 


GENERAL PRINCIPLES OF EQUITY.  NEITHER THE EXECUTION AND DELIVERY BY SUCH CLASS
B NOTE PURCHASER OF THIS CLASS B NOTE PURCHASE AGREEMENT NOR THE CONSUMMATION BY
SUCH CLASS B NOTE PURCHASER OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, NOR
THE FULFILLMENT BY SUCH CLASS B NOTE PURCHASER OF THE TERMS HEREOF, WILL
CONFLICT WITH, OR VIOLATE, RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER
(I) ANY TERM OR PROVISION OF THE ARTICLES OF INCORPORATION OR BY–LAWS OF SUCH
CLASS B NOTE PURCHASER OR ANY GOVERNMENTAL RULE APPLICABLE TO SUCH CLASS B NOTE
PURCHASER OR (II) ANY TERM OR PROVISION OF ANY INDENTURE OR OTHER AGREEMENT OR
INSTRUMENT, TO WHICH SUCH CLASS B NOTE PURCHASER IS A PARTY OR BY WHICH SUCH
CLASS B NOTE PURCHASER OR ANY PORTION OF ITS PROPERTIES ARE BOUND.  NO
GOVERNMENTAL ACTION WHICH HAS NOT BEEN OBTAINED IS REQUIRED BY OR WITH RESPECT
TO SUCH CLASS B NOTE PURCHASER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS CLASS B NOTE PURCHASE AGREEMENT BY SUCH CLASS B NOTE PURCHASER OR THE
CONSUMMATION BY SUCH CLASS B NOTE PURCHASER OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


SECTION 5.03.  SECURITIES ACT.


 


(A)           THE CLASS B NOTES PURCHASED BY THE CLASS B NOTE PURCHASERS
PURSUANT TO THIS CLASS B NOTE PURCHASE AGREEMENT WILL BE ACQUIRED FOR INVESTMENT
ONLY AND NOT WITH A VIEW TO ANY PUBLIC DISTRIBUTION THEREOF, AND EACH CLASS B
NOTE PURCHASER (AS TO ITSELF) WILL NOT OFFER TO SELL OR OTHERWISE DISPOSE OF ITS
CLASS B NOTES (OR ANY INTEREST THEREIN) IN VIOLATION OF ANY OF THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE OR OTHER SECURITIES
LAWS.  THE CLASS B NOTE PURCHASERS ACKNOWLEDGES THAT IT HAS NO RIGHT TO REQUIRE
THE ISSUER TO REGISTER THE CLASS B NOTES UNDER THE SECURITIES ACT OR ANY OTHER
SECURITIES LAW.  EACH OF THE CLASS B NOTE PURCHASERS AGREES THAT THE CLASS B
NOTES MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT SUCH CLASS B NOTE
PURCHASER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF  RULE 144A (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, AND WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE OR PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A UNDER THE SECURITIES ACT.  NEITHER THE CLASS B NOTE
PURCHASERS NOR ANY OF THEIR AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF
HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING
WITH RESPECT TO THE CLASS B NOTES.


 


(B)           EACH OF THE CLASS B NOTE PURCHASERS (AS TO ITSELF) IS AWARE OF THE
FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE
TRANSFERABILITY OF THE CLASS B NOTES (AND THE CLASS B NOTES WILL BEAR LEGENDS
REFERRING TO SUCH RESTRICTIONS) AND THERE IS NO MARKET FOR THE CLASS B NOTES AND
NO MARKET IS EXPECTED TO DEVELOP FOR THE CLASS B NOTES, AND ACCORDINGLY, IT MAY
NOT BE POSSIBLE FOR A CLASS B NOTE PURCHASER TO LIQUIDATE SUCH CLASS B NOTE
PURCHASER’S INVESTMENT IN THE CLASS B NOTES; (II) NO GOVERNMENTAL AGENCY HAS
MADE ANY FINDINGS AS TO THE FAIRNESS OF THE TERMS OF THIS AGREEMENT OR THE TERMS
AND CONDITIONS OF THE CLASS B NOTES; (III) THERE ARE NUMEROUS RISKS AND
UNCERTAINTIES INVOLVED IN SUCH CLASS B NOTE PURCHASER’S ACQUISITION OF THE CLASS
B NOTES AND SUCH CLASS B NOTE PURCHASER HAS BEEN ADVISED OF AND UNDERSTANDS SUCH
RISKS AND UNCERTAINTIES; AND (IV) ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE
BEEN MADE AVAILABLE TO SUCH CLASS B NOTE PURCHASER ARE BASED ON ESTIMATES,
ASSUMPTIONS, AND FORECASTS WHICH MAY PROVE TO BE INCORRECT; AND NO ASSURANCE IS
GIVEN THAT ACTUAL RESULTS WILL CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE
VARIOUS PROJECTIONS.

 

17

--------------------------------------------------------------------------------


 


(C)           EACH CLASS B NOTE PURCHASER (AS TO ITSELF) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE CLASS B NOTES AND HAS CAREFULLY
CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED
THAT THE CLASS B NOTES ARE A SUITABLE INVESTMENT.  SUCH CLASS B NOTE PURCHASER
HAS RECEIVED AND CAREFULLY READ THE TRANSACTION DOCUMENTS AND SUCH CLASS B NOTE
PURCHASER CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS PERTAINING TO THE CLASS
B NOTES, THE ISSUER AND ITS ASSETS AND THE OTHER PARTIES TO THE TRANSACTION
DOCUMENTS WHICH ARE RELEVANT TO SUCH CLASS B NOTE PURCHASER’S INVESTMENT
DECISION HAVE BEEN MADE AVAILABLE TO SUCH CLASS B NOTE PURCHASER.  SUCH CLASS B
NOTE PURCHASER IS CAPABLE OF BEARING THE RISKS AND BURDENS OF ITS INVESTMENT IN
THE CLASS B NOTES AND IS AWARE THAT AN EARLY REDEMPTION OF THE CLASS B NOTES MAY
OCCUR AND THAT NO PREMIUM WILL BE PAID UPON ANY EARLY REDEMPTION.


 


SECTION 5.04.  INVESTMENT COMPANY ACT.


 


(A)           NEITHER OF THE CLASS B NOTE PURCHASERS (AS TO ITSELF) NOR THE
PURCHASERS’ AGENT IS REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” NOR IS
EITHER OF THE CLASS B NOTE PURCHASERS OR THE PURCHASERS’ AGENT CONTROLLED BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT.


 


(B)           THE CLASS B NOTE PURCHASERS AND THE PURCHASERS’ AGENT ACKNOWLEDGE
THAT THE ISSUER HAS NOT REGISTERED AS AN INVESTMENT COMPANY UNDER THE INVESTMENT
COMPANY ACT.  IN CONNECTION WITH THE EXCLUSION OF THE ISSUER FROM CLASSIFICATION
AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT, EACH CLASS B NOTE
PURCHASER REPRESENTS AS TO ITSELF THAT IT CONSTITUTES NO MORE THAN SEVEN
“BENEFICIAL OWNERS” OF THE CLASS B NOTES FOR PURPOSES OF SECTION 3(C)(1) OF THE
INVESTMENT COMPANY ACT.  SUCH CLASS B NOTE PURCHASER FURTHER REPRESENTS THAT: 
(I) IT IS INVESTING NO MORE THAN 40% OF ITS ASSETS IN THE CLASS B NOTES; (II) IT
WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE CLASS B NOTES; (III) (A) THE
SHAREHOLDERS, PARTNERS OR OTHER HOLDERS OF EQUITY OR BENEFICIAL INTERESTS IN
SUCH CLASS B NOTE PURCHASER ARE NOT ABLE TO DECIDE INDIVIDUALLY WHETHER TO
ACQUIRE THE CLASS B NOTES OR TO DETERMINE THE EXTENT OF SUCH ACQUISITION AND (B)
IT IS NOT A DEFINED CONTRIBUTION OR SIMILAR BENEFIT PLAN THAT ALLOWS
PARTICIPANTS TO DETERMINE WHETHER OR HOW MUCH WILL BE INVESTED IN INVESTMENTS ON
THEIR BEHALF; (IV) IT IS ACQUIRING THE CLASS B NOTES IN A PRINCIPAL AMOUNT OF
NOT LESS THAN THE MINIMUM DENOMINATIONS SET FORTH IN THE INDENTURE; AND (V) IT
IS ACQUIRING THE CLASS B NOTES FOR INVESTMENT AND NOT FOR SALE IN CONNECTION
WITH ANY DISTRIBUTION THEREOF.  SUCH CLASS B NOTE PURCHASER FURTHER UNDERSTANDS
AND AGREES THAT IT WILL NOT PERMITTED TO TRANSFER ANY OR ALL OF THE CLASS B
NOTES OR ANY INTEREST THEREIN UNLESS THE ISSUER HAS CONSENTED TO SUCH TRANSFER
AND THE TRANSFEREE HAS DELIVERED TO THE ISSUER AND THE INDENTURE TRUSTEE AN
INVESTMENT LETTER MAKING REPRESENTATIONS AND WARRANTIES SUBSTANTIALLY THE SAME
AS THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS SECTION 5.04(B).  THE
ISSUER WILL NOT CONSENT TO ANY PROPOSED TRANSFER WHICH, AFTER GIVING EFFECT TO
SUCH PROPOSED TRANSFER, WOULD RESULT IN THE ISSUER’S OUTSTANDING SECURITIES
BEING OWNED BY MORE THAN 100 BENEFICIAL OWNERS FOR PURPOSES OF SECTION 3(C)(1)
OF THE INVESTMENT COMPANY ACT; AND, EXCEPT AS PROVIDED IN SECTION 5.05 OF THIS
AGREEMENT, IT WILL NOT HOLD THE CLASS B NOTES FOR THE BENEFIT OF ANY PERSON OR
ACCOUNT AND IT WILL BE THE SOLE BENEFICIAL OWNER OF THE CLASS B NOTES FOR ALL
PURPOSES AND IT WILL NOT SELL PARTICIPATION INTERESTS THEREIN OR ENTER INTO ANY
ARRANGEMENT PURSUANT TO WHICH ANY OTHER PERSON OR ACCOUNT SHALL BE ENTITLED TO A
BENEFICIAL INTEREST IN THE CLASS B NOTES.

 

18

--------------------------------------------------------------------------------


 


ARTICLE VI
COVENANTS OF THE ISSUER

 


SECTION 6.01.  [RESERVED].


 


SECTION 6.02.  INFORMATION FROM THE ISSUER.  SO LONG AS THE CLASS B NOTE
PURCHASERS SHALL OWN THE CLASS B NOTES, THE ISSUER WILL FURNISH TO THE CLASS B
NOTE PURCHASERS AND THE PURCHASERS’ AGENT:


 


(A)           A COPY OF EACH CERTIFICATE, REPORT, STATEMENT, NOTICE OR OTHER
COMMUNICATION (OTHER THAN INVESTMENT INSTRUCTIONS) FURNISHED BY OR ON BEHALF OF
THE ISSUER TO THE INDENTURE TRUSTEE UNDER THE INDENTURE CONCURRENTLY THEREWITH,
AND PROMPTLY AFTER RECEIPT THEREOF, A COPY OF EACH NOTICE, DEMAND OR OTHER
COMMUNICATION RECEIVED BY OR ON BEHALF OF THE ISSUER UNDER THE INDENTURE;


 


(B)           SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR REPORTS RESPECTING
THE COLLATERAL OR THE ISSUER, AS EITHER CLASS B NOTE PURCHASER OR PURCHASERS’
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST WITHOUT UNREASONABLE EXPENSE TO
THE ISSUER;


 


(C)           SUCH PUBLICLY AVAILABLE INFORMATION, DOCUMENTS, RECORDS OR REPORTS
RESPECTING THE ISSUER OR THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE OF
THE ISSUER AS EITHER CLASS B NOTE PURCHASER OR PURCHASERS’ AGENT MAY FROM TIME
TO TIME REASONABLY REQUEST;


 


(D)           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS
AFTER THE OCCURRENCE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT OF
DEFAULT, (II) THE OCCURRENCE OF ANY EARLY AMORTIZATION EVENT, (III) ANY FACT,
CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, WOULD BECOME AN EVENT OF DEFAULT, (IV) ANY FACT, CONDITION OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD BECOME AN EARLY
AMORTIZATION EVENT, (V) THE FAILURE OF THE ISSUER TO OBSERVE ANY OF ITS MATERIAL
UNDERTAKINGS UNDER THE DEAL DOCUMENTS OR (VI) ANY CHANGE IN THE STATUS OR
CONDITION OF THE ISSUER OR THE SERVICER THAT WOULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE ISSUER’S OR THE SERVICER’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THE DEAL DOCUMENTS; AND


 


(E)           ON OR BEFORE APRIL 30 OF EACH YEAR, BEGINNING APRIL 30, 2003, THE
REPORT REQUIRED TO BE DELIVERED BY THE SERVICER PURSUANT TO SECTION 5.10 OF THE
SERVICING AGREEMENT.


 


SECTION 6.03.  ACCESS TO INFORMATION.  SO LONG AS THE CLASS B NOTE PURCHASER
SHALL OWN ANY NOTES, THE ISSUER WILL, AT ANY TIME AND FROM TIME TO TIME DURING
REGULAR BUSINESS HOURS, ON REASONABLE NOTICE TO THE ISSUER, PERMIT THE CLASS B
NOTE PURCHASER OR THE PURCHASERS’ AGENT, OR ITS AGENTS OR REPRESENTATIVES TO:


 


(A)           EXAMINE ALL BOOKS, RECORDS AND DOCUMENTS (INCLUDING COMPUTER TAPES
AND DISKS) IN THE POSSESSION OR UNDER THE CONTROL OF THE ISSUER RELATING TO THE
COLLATERAL, AND


 


(B)           VISIT THE OFFICES AND PROPERTY OF THE ISSUER FOR THE PURPOSE OF
EXAMINING THE MATERIALS DESCRIBED IN CLAUSE (A) ABOVE.

 

Except as provided in Section 10.05 hereof, any information obtained by either
Class B Note Purchaser or the Purchasers’ Agent pursuant to this Section 6.03
shall be held in confidence by

 

19

--------------------------------------------------------------------------------


 

the Class B Note Purchasers or Purchasers’ Agent unless such information (i) has
become available to the public, (ii) is required or requested by any
Governmental Authority or in any court proceeding, or (iii) is required by any
Governmental Rule to be disclosed or otherwise made available and, in the case
of (ii) and (iii) such disclosure shall be only to the extent required.


 


SECTION 6.04.  SECURITY INTERESTS; FURTHER ASSURANCES.  THE ISSUER WILL TAKE ALL
ACTION NECESSARY TO MAINTAIN THE INDENTURE TRUSTEE’S FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE COLLATERAL.

 


SECTION 6.05.  COVENANTS.  THE ISSUER WILL DULY OBSERVE AND PERFORM EACH OF ITS
COVENANTS SET FORTH IN THE INDENTURE.

 


SECTION 6.06.  SECURITIES ACT.  THE ISSUER AGREES NOT TO SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
CLASS B NOTES AND THE CLASS A NOTE IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE TO THE CLASS B NOTE PURCHASERS
AND THE CLASS A NOTE PURCHASER OF THE CLASS B NOTES AND THE CLASS A NOTE,
RESPECTIVELY.


 


ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS

 


SECTION 7.01.  LEGAL CONDITIONS TO CLOSING.  THE CLASS B NOTE PURCHASERS, THE
PURCHASERS’ AGENT, THE ISSUER, AND THE SERVICER WILL TAKE ALL REASONABLE ACTIONS
NECESSARY TO COMPLY PROMPTLY WITH ALL LEGAL REQUIREMENTS WHICH MAY BE IMPOSED ON
ANY OF THEM WITH RESPECT TO THE CLOSING (INCLUDING SATISFACTION OF THE
CONDITIONS CONTAINED IN THIS CLASS B NOTE PURCHASE AGREEMENT), AND WILL PROMPTLY
COOPERATE WITH AND FURNISH INFORMATION TO ONE ANOTHER IN CONNECTION WITH ANY
SUCH LEGAL REQUIREMENTS.  THE CLASS B NOTE PURCHASERS, THE PURCHASERS’ AGENT,
THE ISSUER, AND THE SERVICER WILL TAKE ALL REASONABLE ACTION NECESSARY TO OBTAIN
(AND WILL COOPERATE WITH ONE ANOTHER IN OBTAINING) ANY CONSENT, AUTHORIZATION,
PERMIT, LICENSE, FRANCHISE, ORDER OR APPROVAL OF, OR ANY EXEMPTION BY, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, REQUIRED TO BE OBTAINED OR MADE BY
IT IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS CLASS B NOTE
PURCHASE AGREEMENT.


 


SECTION 7.02.  EXPENSES AND FEES.  SUBJECT TO SECTION 10.10, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE ENTERING INTO THIS CLASS B NOTE PURCHASE AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL  BE PAID BY THE ISSUER.


 


SECTION 7.03.  MUTUAL OBLIGATIONS.  ON AND AFTER THE DATE OF THIS CLASS B NOTE
PURCHASE AGREEMENT, THE CLASS B NOTE PURCHASERS, THE PURCHASERS’ AGENT, THE
ISSUER AND THE SERVICER WILL DO, EXECUTE AND PERFORM ALL SUCH OTHER ACTS, DEEDS
AND DOCUMENTS AS THE OTHER PARTY MAY FROM TIME TO TIME REASONABLY REQUIRE IN
ORDER TO CARRY OUT THE INTENT OF THIS CLASS B NOTE PURCHASE AGREEMENT.


 

20

--------------------------------------------------------------------------------


 


ARTICLE VIII
INDEMNIFICATION

 


SECTION 8.01.  INDEMNIFICATION BY THE ISSUER.  THE ISSUER AGREES TO INDEMNIFY
AND HOLD HARMLESS THE CLASS B NOTE PURCHASERS AND THE PURCHASERS’ AGENT, AND ANY
OTHER OWNERS AND ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ASSIGNEES AND AFFILIATES (EACH AN “INDEMNIFIED PARTY”) AGAINST
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES (INCLUDING LEGAL
AND ACCOUNTING FEES) (COLLECTIVELY, “LOSSES”), AS INCURRED (PAYABLE PROMPTLY
UPON WRITTEN REQUEST), FOR OR ON ACCOUNT OF OR ARISING FROM OR IN CONNECTION
WITH ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF THE ISSUER IN
THIS CLASS B NOTE PURCHASE AGREEMENT OR IN ANY CERTIFICATE OR OTHER WRITTEN
MATERIAL DELIVERED PURSUANT HERETO; PROVIDED, HOWEVER, THAT THE ISSUER SHALL NOT
BE SO REQUIRED TO INDEMNIFY ANY SUCH PERSON OR OTHERWISE BE LIABLE TO ANY SUCH
PERSON HEREUNDER FOR ANY LOSSES ARISING FROM SUCH PERSON’S NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH. NOTWITHSTANDING THE FOREGOING, THE ISSUER SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT


 


SECTION 8.02.  PROCEDURE.  IN ORDER FOR ANY INDEMNIFIED PARTY TO BE ENTITLED TO
ANY INDEMNIFICATION PROVIDED FOR UNDER THIS CLASS B NOTE PURCHASE AGREEMENT IN
RESPECT OF, ARISING OUT OF, OR INVOLVING A CLAIM MADE BY ANY PERSON AGAINST THE
INDEMNIFIED PARTY (A “THIRD PARTY CLAIM”), SUCH INDEMNIFIED PARTY MUST NOTIFY
THE ISSUER IN WRITING OF THE THIRD PARTY CLAIM WITHIN FIVE BUSINESS DAYS OF
RECEIPT OF A SUMMONS, COMPLAINT OR OTHER NOTICE OF THE COMMENCEMENT OF
LITIGATION AND WITHIN TEN BUSINESS DAYS AFTER RECEIPT BY SUCH INDEMNIFIED PARTY
OF ANY OTHER WRITTEN NOTICE OF THE THIRD PARTY CLAIM.  THEREAFTER, THE
INDEMNIFIED PARTY SHALL DELIVER TO THE ISSUER, WITHIN A REASONABLE TIME AFTER
THE INDEMNIFIED PARTY’S RECEIPT THEREOF, COPIES OF ALL NOTICES AND DOCUMENTS
(INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY RELATING TO THE THIRD
PARTY CLAIM.


 


SECTION 8.03.  DEFENSE OF CLAIMS.  IF A THIRD PARTY CLAIM IS MADE AGAINST AN
INDEMNIFIED PARTY, (A) THE ISSUER WILL BE ENTITLED TO PARTICIPATE IN THE DEFENSE
THEREOF AND, (B) IF IT SO CHOOSES, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL
SELECTED BY THE ISSUER, PROVIDED THAT IN CONNECTION WITH SUCH ASSUMPTION (I)
SUCH COUNSEL IS NOT REASONABLY OBJECTED TO BY THE INDEMNIFIED PARTY AND (II) THE
ISSUER FIRST ADMITS IN WRITING ITS LIABILITY TO INDEMNIFY THE INDEMNIFIED PARTY
WITH RESPECT TO ALL ELEMENTS OF SUCH CLAIM IN FULL.  SHOULD THE ISSUER SO ELECT
TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, NONE OF THE ISSUER WILL BE LIABLE
TO THE INDEMNIFIED PARTY FOR ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF.  IF THE ISSUER ELECTS
TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY WILL (I)
COOPERATE IN ALL REASONABLE RESPECTS WITH THE ISSUER IN CONNECTION WITH SUCH
DEFENSE AND (II) NOT ADMIT ANY LIABILITY WITH RESPECT TO, OR SETTLE, COMPROMISE
OR DISCHARGE, SUCH THIRD PARTY CLAIM WITHOUT THE ISSUER’S PRIOR WRITTEN
CONSENT.  IF THE ISSUER SHALL ASSUME THE DEFENSE OF ANY THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT CONTROL) SUCH
DEFENSE WITH ITS OWN COUNSEL AT ITS OWN EXPENSE.  IF THE ISSUER DOES NOT ASSUME
THE DEFENSE OF ANY SUCH THIRD PARTY CLAIM, THE INDEMNIFIED PARTY MAY DEFEND THE
SAME IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, INCLUDING SETTLING SUCH CLAIM OR
LITIGATION AFTER GIVING NOTICE TO THE ISSUER OF SUCH TERMS AND, THE ISSUER WILL
PROMPTLY REIMBURSE THE INDEMNIFIED PARTY UPON WRITTEN REQUEST.

 

21

--------------------------------------------------------------------------------


 


ARTICLE IX
THE PURCHASERS’ AGENT

 


SECTION 9.01.  AUTHORIZATION AND ACTION.  EACH OWNER HEREBY ACCEPTS THE
APPOINTMENT OF BARCLAYS BANK PLC, AS PURCHASERS’ AGENT HEREUNDER, AND AUTHORIZES
THE PURCHASERS’ AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS AS ARE DELEGATED TO THE PURCHASERS’ AGENT BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PURCHASERS’
AGENT RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO TAKE ANY ACTIONS, EXERCISE
ANY RIGHTS OR REMEDIES UNDER THIS CLASS B NOTE PURCHASE AGREEMENT AND ANY
RELATED AGREEMENTS AND DOCUMENTS.  EXCEPT FOR ACTIONS WHICH THE PURCHASERS’
AGENT IS EXPRESSLY REQUIRED TO TAKE PURSUANT TO THIS CLASS B NOTE PURCHASE
AGREEMENT, THE PURCHASERS’ AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH
EXPOSES THE PURCHASERS’ AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO
APPLICABLE LAW UNLESS THE PURCHASERS’ AGENT SHALL RECEIVE FURTHER ASSURANCES TO
ITS SATISFACTION FROM THE OWNERS OF THE INDEMNIFICATION OBLIGATIONS UNDER
SECTION 9.04 HEREOF AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED IN TAKING OR CONTINUING TO TAKE SUCH ACTION.  THE PURCHASERS’ AGENT
AGREES TO GIVE TO EACH OWNER PROMPT NOTICE OF EACH NOTICE AND DETERMINATION
GIVEN TO IT BY THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE, PURSUANT TO
THE TERMS OF THIS CLASS B NOTE PURCHASE AGREEMENT OR THE INDENTURE.  SUBJECT TO
SECTION 9.06 HEREOF, THE APPOINTMENT AND AUTHORITY OF THE PURCHASERS’ AGENT
HEREUNDER SHALL TERMINATE UPON THE PAYMENT TO (A) EACH SHEFFIELD OWNER OF ALL
AMOUNTS OWING TO SUCH OWNER HEREUNDER AND (B) THE PURCHASERS’ AGENT OF ALL
AMOUNTS DUE HEREUNDER.


 


SECTION 9.02.  PURCHASERS’ AGENT’S RELIANCE, ETC.  NEITHER THE PURCHASERS’ AGENT
NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM AS PURCHASERS’ AGENT UNDER OR
IN CONNECTION WITH THIS CLASS B NOTE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT
OR DOCUMENT, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITING THE FOREGOING, THE PURCHASERS’ AGENT:  (I) MAY
CONSULT WITH LEGAL COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS; (II) MAKES NO WARRANTY OR REPRESENTATION TO ANY OWNER
AND SHALL NOT BE RESPONSIBLE TO ANY OWNER FOR ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE BY THE ISSUER, THE SERVICER OR THE INDENTURE TRUSTEE IN
CONNECTION WITH THIS CLASS B NOTE PURCHASE AGREEMENT; (III) SHALL NOT HAVE ANY
DUTY TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE TERMS, COVENANTS OR CONDITIONS OF THIS CLASS B NOTE PURCHASE AGREEMENT ON
THE PART OF THE ISSUER, THE SERVICER OR THE INDENTURE TRUSTEE OR TO INSPECT THE
PROPERTY (INCLUDING THE BOOKS AND RECORDS) OF THE ISSUER, THE SERVICER OR THE
INDENTURE TRUSTEE; (IV) SHALL NOT BE RESPONSIBLE TO ANY OWNER FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF THIS CLASS B NOTE PURCHASE AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; AND (V) SHALL INCUR NO LIABILITY UNDER OR IN RESPECT
OF THIS CLASS B NOTE PURCHASE AGREEMENT BY ACTING UPON ANY NOTICE (INCLUDING
NOTICE BY TELEPHONE), CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR WRITING (WHICH
MAY BE BY TELEX) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND SIGNED OR SENT
BY THE PROPER PARTY OR PARTIES.


 


SECTION 9.03.  PURCHASERS’ AGENT AND AFFILIATE.  BARCLAYS BANK PLC AND ITS
AFFILIATES MAY GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE ISSUER OR THE
SERVICER, ANY OF THEIR RESPECTIVE AFFILIATES AND ANY PERSON WHO MAY DO BUSINESS
WITH OR OWN SECURITIES OF THE


 

22

--------------------------------------------------------------------------------


 


ISSUER OR THE SERVICER OR ANY OF ITS AFFILIATES, ALL AS IF BARCLAYS BANK PLC
WERE NOT THE PURCHASERS’ AGENT AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE
OWNERS.


 


SECTION 9.04.  INDEMNIFICATION.  EACH OWNER SEVERALLY AGREES TO INDEMNIFY THE
PURCHASERS’ AGENT (TO THE EXTENT NOT REIMBURSED BY THE ISSUER OR THE SERVICER),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, OR REASONABLE OUT-OF-POCKET
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE PURCHASERS’ AGENT IN ANY WAY RELATING
TO OR ARISING OUT OF THIS CLASS B NOTE PURCHASE AGREEMENT OR ANY ACTION TAKEN OR
OMITTED BY THE PURCHASERS’ AGENT UNDER THIS CLASS B NOTE PURCHASE AGREEMENT;
PROVIDED, THAT (I) AN OWNER SHALL NOT BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING OR ARISING FROM THE PURCHASERS’
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND (II) AN OWNER SHALL NOT BE
LIABLE FOR ANY AMOUNT IN RESPECT OF ANY COMPROMISE OR SETTLEMENT OR ANY OF THE
FOREGOING UNLESS SUCH COMPROMISE OR SETTLEMENT IS APPROVED BY THE CLASS B NOTE
PURCHASERS.  WITHOUT LIMITATION OF THE GENERALITY OF THE FOREGOING, EACH OWNER
AGREES TO REIMBURSE THE PURCHASERS’ AGENT, PROMPTLY UPON DEMAND, FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE COUNSEL FEES) INCURRED
BY THE PURCHASERS’ AGENT IN CONNECTION WITH THE ADMINISTRATION, MODIFICATION,
AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS CLASS B NOTE PURCHASE AGREEMENT; PROVIDED, THAT NO OWNER SHALL BE
RESPONSIBLE FOR THE COSTS AND EXPENSES OF THE PURCHASERS’ AGENT IN DEFENDING
ITSELF AGAINST ANY CLAIM ALLEGING THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE PURCHASERS’ AGENT TO THE EXTENT SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
DECISION.


 


SECTION 9.05.  PURCHASE DECISION.  EACH OWNER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE PURCHASERS’ AGENT, ANY OTHER OWNER
OR ANY OF THEIR RESPECTIVE AFFILIATES, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN EVALUATION AND DECISION
TO ENTER INTO THIS CLASS B NOTE PURCHASE AGREEMENT AND TO PURCHASE AN INTEREST
IN THE CLASS B NOTES.  EACH OWNER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY
AND WITHOUT RELIANCE UPON THE PURCHASERS’ AGENT, ANY OTHER OWNER OR ANY OF THEIR
RESPECTIVE AFFILIATES, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS CLASS B NOTE PURCHASE AGREEMENT OR ANY RELATED
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT.


 


SECTION 9.06.  SUCCESSOR PURCHASERS’ AGENT.  (A) THE PURCHASERS’ AGENT MAY
RESIGN AT ANY TIME BY GIVING SIXTY DAYS’ WRITTEN NOTICE THEREOF TO THE OWNERS,
THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE.  UPON ANY SUCH RESIGNATION,
A MAJORITY OF THE OWNERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR PURCHASERS’
AGENT APPROVED BY THE ISSUER (WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD
OR DELAYED).  IF NO SUCCESSOR PURCHASERS’ AGENT SHALL HAVE BEEN SO APPOINTED BY
A MAJORITY OF THE OWNERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT, WITHIN SIXTY
DAYS AFTER THE RETIRING PURCHASERS’ AGENT’S GIVING OF NOTICE OR RESIGNATION,
THEN THE RETIRING PURCHASERS’ AGENT MAY, ON BEHALF OF THE OWNERS APPOINT A
SUCCESSOR PURCHASERS’ AGENT.  IF SUCH SUCCESSOR PURCHASERS’ AGENT IS NOT AN
AFFILIATE OF BARCLAYS BANK PLC, SUCH SUCCESSOR PURCHASERS’ AGENT SHALL BE
SUBJECT TO THE ISSUER’S PRIOR WRITTEN CONSENT.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS PURCHASERS’ AGENT HEREUNDER BY A SUCCESSOR PURCHASERS’ AGENT,
SUCH SUCCESSOR PURCHASERS’ AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED
WITH ALL OF THE RIGHTS,


 

23

--------------------------------------------------------------------------------


 


POWERS, PRIVILEGES AND DUTIES OF THE RETIRING PURCHASERS’ AGENT, AND THE
RETIRING PURCHASERS’ AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
UNDER THIS CLASS B NOTE PURCHASE AGREEMENT.  AFTER ANY RETIRING PURCHASERS’
AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS PURCHASERS’ AGENT, THE PROVISIONS OF
THIS ARTICLE IX SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT WHILE IT WAS AN PURCHASERS’ AGENT UNDER THIS CLASS B NOTE
PURCHASE AGREEMENT.


 


ARTICLE X
MISCELLANEOUS


 


SECTION 10.01.  AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
CLASS B NOTE PURCHASE AGREEMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN WRITING AND SIGNED BY ALL OF THE PARTIES HERETO, AND THEN SUCH
AMENDMENT, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 10.02.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL, UNLESS OTHERWISE STATED HEREIN, BE IN WRITING (INCLUDING
TELECOPIES) OR DELIVERED BY OVERNIGHT COURIER SERVICE, AS TO EACH PARTY HERETO,
AT ITS ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED
BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  ALL SUCH NOTICES
AND COMMUNICATIONS SHALL, WHEN TELECOPIED OR SENT BY OVERNIGHT DELIVERY SERVICE,
BE EFFECTIVE WITH RESPECT TO TELECOPY NOTICES, WHEN THE SENDING MACHINE RECEIVES
CONFIRMATION OF THE TRANSMISSION, AND WITH RESPECT TO OVERNIGHT DELIVERY SERVICE
WHEN CONFIRMED BY SIGNED RECEIPT.

 

If to the Class B Note Purchasers:

 

Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:  Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No. (212) 412-6846

 

Fortis Bank (Nederland) N.V.

Coolsingel 93

3012 AE Rotterdam

Attention:  Maarten Schipper

Telephone No. (31) 10 401 9522

Facsimile No. (31) 10 401 6118

 

24

--------------------------------------------------------------------------------


 

 

If to the Issuer:

 

Willis Engine Funding LLC

2320 Marinship Way

Suite 300

Sausalito, California 94965

Telephone No.  (415) 331-5281

Facsimile No.  (415) 331-5167

 

If to Purchasers’ Agent:

 

Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:  Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No.  (212) 412-6846


 


SECTION 10.03.  NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY PARTY HERETO
TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW.


 


SECTION 10.04.  BINDING EFFECT; ASSIGNABILITY.  THIS CLASS B NOTE PURCHASE
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE ISSUER, THE
PURCHASERS’ AGENT AND THE CLASS B NOTE PURCHASERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (INCLUDING ANY SUBSEQUENT HOLDERS OF THE CLASS B NOTES);
PROVIDED, HOWEVER, THAT THE ISSUER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS
HEREUNDER OR ANY INTEREST HEREIN (BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE CLASS B NOTE PURCHASERS.  THE ISSUER ACKNOWLEDGES
THAT THE CLASS B NOTE PURCHASERS MAY AT ANY TIME ASSIGN ANY AND ALL OF ITS
RIGHTS HEREUNDER TO THE OWNERS.  THIS CLASS B NOTE PURCHASE AGREEMENT SHALL
CREATE AND CONSTITUTE THE CONTINUING OBLIGATION OF THE PARTIES HERETO IN
ACCORDANCE WITH ITS TERMS, AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH
TIME AS ALL AMOUNTS PAYABLE WITH RESPECT TO THE CLASS B NOTES SHALL HAVE BEEN
PAID IN FULL.

 


SECTION 10.05.  [RESERVED].


 


SECTION 10.06.  GOVERNING LAW; JURISDICTION.  THIS CLASS B NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. 
EACH OF THE PARTIES TO THIS CLASS B NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF.  EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO


 

25

--------------------------------------------------------------------------------


 


VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.


 


SECTION 10.07.  NO PROCEEDINGS.  EACH OF THE CLASS B NOTE PURCHASERS AND THE
PURCHASERS’ AGENT AGREES THAT SO LONG AS ANY OF THE CLASS B NOTES SHALL BE
OUTSTANDING OR THERE SHALL NOT HAVE ELAPSED ONE YEAR PLUS ONE DAY SINCE THE LAST
DAY ON WHICH ANY OF THE CLASS B NOTES SHALL HAVE BEEN OUTSTANDING, IT SHALL NOT
FILE, OR JOIN IN THE FILING OF, A PETITION AGAINST THE ISSUER UNDER THE FEDERAL
BANKRUPTCY CODE, OR JOIN IN THE COMMENCEMENT OF ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, LIQUIDATION OR OTHER SIMILAR PROCEEDING AGAINST THE
ISSUER.


 


SECTION 10.08.  EXECUTION IN COUNTERPARTS.  THIS CLASS B NOTE PURCHASE AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 10.09.  NO RECOURSE.  THE OBLIGATIONS OF THE CLASS B NOTE PURCHASERS
UNDER THIS CLASS B NOTE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT, INSTRUMENT,
DOCUMENT OR CERTIFICATE EXECUTED AND DELIVERED BY OR ISSUED BY THE CLASS B NOTE
PURCHASERS OR ANY OFFICER THEREOF ARE SOLELY THE CORPORATE OBLIGATIONS OF THE
CLASS B NOTE PURCHASERS.  NO RECOURSE SHALL BE HAD FOR PAYMENT OF ANY FEE OR
OTHER OBLIGATION OR CLAIM ARISING OUT OF OR RELATING TO THIS CLASS B NOTE
PURCHASE AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT, DOCUMENT OR CERTIFICATE
EXECUTED AND DELIVERED OR ISSUED BY A CLASS B NOTE PURCHASER OR ANY OFFICER
THEREOF IN CONNECTION THEREWITH, AGAINST ANY STOCKHOLDER, EMPLOYEE, OFFICER,
DIRECTOR OR INCORPORATOR OF A CLASS B NOTE PURCHASER.


 


SECTION 10.10.  LIMITED RECOURSE.  THE OBLIGATIONS OF THE ISSUER UNDER THIS
CLASS B NOTE PURCHASE AGREEMENT SHALL BE PAYABLE ONLY OUT OF THE COLLATERAL AND
THE CLASS B NOTE PURCHASERS SHALL NOT LOOK TO ANY PROPERTY OR ASSETS OF THE
ISSUER, OTHER THAN TO THE COLLATERAL REMAINING AFTER ALL OBLIGATIONS OF THE
ISSUER UNDER THE INDENTURE ARE SATISFIED. TO THE EXTENT THAT THE PROCEEDS OF THE
COLLATERAL AFTER APPLICATION IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE
ARE INSUFFICIENT TO SATISFY THE OBLIGATIONS OF THE ISSUER UNDER THE INDENTURE
AND UNDER THIS AGREEMENT, THE ISSUER SHALL HAVE NO FURTHER OBLIGATION IN RESPECT
HEREOF AND ANY REMAINING OUTSTANDING OBLIGATION SHALL BE EXTINGUISHED.


 


SECTION 10.11.  SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, GUARANTIES AND
INDEMNIFICATIONS (INCLUDING THE PAYMENT OBLIGATIONS IN SECTION 9.04 HEREOF)
CONTAINED IN THIS CLASS B NOTE PURCHASE AGREEMENT AND IN ANY DOCUMENT,
CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
SHALL SURVIVE THE SALE AND TRANSFER OF THE CLASS B NOTES.


 


SECTION 10.12.  THIRD-PARTY BENEFICIARIES.  THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT THE OWNERS ARE AND SHALL BE THIRD-PARTY BENEFICIARIES UNDER
THIS CLASS B NOTE PURCHASE AGREEMENT.


 

26

--------------------------------------------------------------------------------


 


SECTION 10.13.  APPOINTMENT OF AGENT FOR SERVICE OF PROCESS.  THE ISSUER HEREBY
APPOINTS CT CORPORATION SYSTEMS HAVING AN ADDRESS AT 1633 BROADWAY, NEW YORK,
NEW YORK 10019 AS ITS AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Class B Note Purchase Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

WILLIS ENGINE FUNDING LLC
 as Issuer,

 

 

 

 

 

By:

/s/

 MONICA J. BURKE

 

 

 

Name:  Monica J. Burke

 

 

Title:  Chief Financial Officer

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,
 as Servicer,

 

 

 

 

 

By:

/s/

DONALD A. NUNEMAKER

 

 

 

Name: Donald A. Nunemaker

 

 

Title: Executive Vice President,
Chief Operating Officer

 

 

 

 

 

FORTIS BANK (NEDERLAND) N.V.,
 as a Class B Note Purchaser

 

 

 

 

 

By:

/s/

M.H. SCHIPPER

 

 

 

Name: M. H. Schipper

 

 

Title: Senior Manager

 

 

 

 

 

By:

/s/

PRG Zaman

 

 

 

Name:  PRG Zaman

 

 

Title:  Deputy Director

 

 

 

 

 

BARCLAYS BANK PLC,
  as a Class B Note Purchaser and as
  Purchasers’ Agent

 

 

 

 

 

By:

/s/

PIERRE DULEYRIE

 

 

 

Name:   Pierre Duleyrie

 

 

Title:  Director

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Percentage Interests in Class B Notes:

 

Barclays Bank PLC:  50%

Fortis Bank (Nederland) N.V.:  50%

 

Account to which cash payments shall be made to Barclays Bank PLC:

 

Barclays Bank PLC

ABA #:  026-00-2574

Account Number:  050-791-516

Account Name:  Sheffield 4(2) Funding Account

Ref:  Willis Engine Finance

Telephone:  (212) 412-2932

Fax:  (212) 412-6846

e-mail:  pierre.duleyrie@barcap.com

 

Account to which cash payments shall be made to Fortis Bank (Nederland) N.V.:

 

ABN AMRO Bank N.V., New York

Swift address:

 

ABNAUS33

ABA Number:

 

026009580

Account Number:

 

63 70 70 34 27 41

Account Name:

 

Fortis Bank (Nederland) N.V.

Swift Address:

 

MeesNL2A

Reference

 

For the further credit to Account Number 25.66.24.267 / ref.: Willis Engine
Funding

 

Fortis Bank (Nederland) N.V.

Coolsingel 93, 3012

AE Rotterdam

Attention:  Maarten Schipper

Telephone:  (31) 10 401 9522

Fax:  (31) 10 401 6118

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Conditions of the Class B Note Purchasers’ Obligation.  The Class B Note
Purchasers’ obligation to make the initial Loan shall be subject to the accuracy
in all material respects of the representations and warranties of the Issuer and
WLFC in each of the Series 2002-1 Transaction Documents, to the performance in
all material respects by WLFC and the Issuer of their respective obligations
thereunder, to the satisfaction of all of the conditions precedent set forth in
Sections 5.1 and 5.2 of the Indenture Supplement and to the following additional
conditions:

 

(a)           All of the respective representations and warranties of the Issuer
under the Issuer Documents and of WLFC under the WLFC Documents shall be true
and correct in all material respects as of the date made, and no event shall
have occurred which, with notice or the passage of time, would constitute an
Event of Default under the Indenture or an Early Amortization Event under the
Indenture and each of such Issuer Documents and WLFC Documents shall have been
duly authorized, executed and delivered and shall be in full force and effect;

 

(b)           Cooley Godward LLP shall have delivered to the Purchasers’ Agent
its written opinion, dated the Closing Date, which shall state that it may be
relied upon by subsequent Class B Noteholders, in form and substance
satisfactory to the Purchasers’ Agent and the Class B Note Purchasers, with
respect to the Deal Documents;

 

(c)           Ray Quinney & Nebeker shall have delivered to the Purchasers’
Agent its written opinion, dated the initial Transfer Date, which shall state
that it may be relied upon by subsequent Class B Noteholders, in form and
substance satisfactory to the Purchasers’ Agent and the Class B Note Purchasers,
with respect to the Owner Trust Documents related to each Contributed Engine
conveyed on the initial Transfer Date;

 

(d)           Gibson, Dunn & Crutcher LLP, counsel to the Issuer, shall have
furnished to the Purchasers’ Agent its written opinions, dated the Closing Date,
in form and substance satisfactory to the Purchasers’ Agent and the Class B Note
Purchasers;

 

(e)           Gibson, Dunn & Crutcher LLP, counsel for WLFC and the Issuer,
shall have delivered to the Purchasers’ Agent its written opinions, dated the
Closing Date, in form and substance satisfactory to the Purchasers’ Agent and
the Class B Note Purchasers;

 

(f)            Emmet, Marvin & Martin, counsel to the Indenture Trustee, shall
have furnished to the Purchasers’ Agent and to the Issuer its written opinion,
dated the Closing Date, in form and substance satisfactory to the Purchasers’
Agent and the Class B Note Purchasers;

 

(g)           The Issuer shall have furnished to the Purchasers’ Agent on the
Closing Date a certificate, dated the Closing Date, signed by an authorized
officer, to the effect that:

 

(i)            The representations and warranties made by the Issuer in the
Issuer Documents are true and correct in all material respects on the Closing
Date;

 

 

--------------------------------------------------------------------------------


 

(ii)           The Issuer has complied with all of the agreements and satisfied
all the conditions on its part to be performed or satisfied on or prior to the
Closing Date pursuant to the terms of the Issuer Documents; and

 

(iii)          The written information supplied by the Issuer to the Class B
Note Purchasers (other than projections and other estimates) did not contain any
untrue statement of a material fact, and any estimates or projections so
supplied to the Class B Note Purchaser were based on assumptions which the
Issuer believed to be reasonable (except as otherwise disclosed therein).

 

(h)           WLFC shall have furnished to the Purchasers’ Agent on the Closing
Date a certificate, dated the Closing Date, signed by an authorized officer, to
the effect that:

 

(i)            The representations and warranties made by WLFC in the WLFC
Documents are true and correct in all material respects on the Closing Date;

 

(ii)           WLFC has complied with all of the agreements and satisfied all
the conditions on its part to be performed or satisfied on or prior to the
Closing Date pursuant to the terms of the WLFC Documents; and

 

(iii)          The written factual information supplied by WLFC to the Class B
Note Purchasers (other than projections and other estimates) did not contain any
untrue statement of a material fact in light of the circumstances under which
they were made, and any estimates or projections so supplied to the Class B Note
Purchasers were based on assumptions which WLFC believed to be reasonable
(except as otherwise disclosed therein);

 

(i)            Any taxes, fees and other governmental charges which are due and
payable prior to the Effective Date and the Closing Date by WLFC or the Issuer
in connection with the execution, delivery and performance of the Issuer
Documents and WLFC Documents shall have been paid at or prior to the Effective
Date or the Closing Date, as the case may be;

 

(j)            As of the related Transfer Date, the Issuer has good title to,
and is the sole owner of, the Collateral, free and clear from any Lien except
for the rights of the Lessees under the Lease Agreements and the Lien of the
Indenture Trustee and, if applicable, the Owner Trustee, and shall not have
assigned to any Person other than the Indenture Trustee or, if applicable, the
Owner Trustee, any of its right, title or interest in the Lease Agreements, the
Engines or any other Transferred Assets;

 

(k)           The Indenture Trustee or its agent shall have received, to be held
in trust pursuant to the Indenture and the Indenture Supplement, the Transferred
Assets including the Lease Agreements and all documents, instruments and other
assets required by the Indenture and the Indenture Supplement to be delivered to
the Indenture Trustee with respect thereto as of the Closing Date and as of each
related Transfer Date, as applicable;

 

(l)            No fact or condition shall exist under applicable law or
applicable regulations thereunder or interpretations thereof by any regulatory
authority which in the Class B Note Purchasers’ reasonable opinion would make it
illegal for the Issuer to issue and sell the

 

2

--------------------------------------------------------------------------------


 

Class B Notes or for the Issuer or any of the other parties thereto to perform
their respective obligations under any Related Document;

 

(m)          The Asset Base as of the Closing Date shall be not less than the
Outstanding Obligation and the Subordinate Asset Base as of the Closing Date
shall be not less than the Outstanding Obligations in respect of the Class B
Note;

 

(n)           The Issuer, WLFC, the Class B Note Purchasers and the Indenture
Trustee shall each have received a fully executed counterpart original and any
required conformed copies of all Related Documents delivered at or prior to the
Closing Date;

 

(o)           All corporate, trust and other proceedings in connection with the
sale of the Class B Notes and the transactions contemplated hereby and all
documents and certificates incident thereto shall be satisfactory in form and
substance to the Class B Note Purchasers and its counsel, and the Class B Note
Purchasers shall have received such other documents and certificates incident to
such transaction as the Class B Note Purchasers or such counsel shall reasonably
request;

 

(p)           WLFC shall have furnished to the Class B Note Purchasers or to the
Purchasers’ Agent (a) a consolidated statement of income of WLFC for the fiscal
quarter ended June 30, 2002 and a consolidated balance sheet of WLFC dated as of
June 30, 2002, each of which shall be in form and substance satisfactory to the
Class B Note Purchasers and the Purchasers’ Agent, and (b) from the independent
accounting firm which regularly audits WLFC’s financial statements, a
consolidated statement of income of WLFC for the fiscal year ended December 31,
2001 and a consolidated balance sheet of WLFC dated as of December 31, 2001,
each of which shall be in form and substance satisfactory to the Class B Note
Purchasers and the Purchasers’ Agent and be certified by such accounting firm to
fairly present the financial condition of WLFC, to have been prepared in
accordance with Generally Accepted Accounting Principles applied on a basis
consistent with that of the preceding fiscal year and to have been based upon an
audit by such accounting firm made in accordance with generally accepted
auditing standards;

 

(q)           The Class B Note Purchasers or the Purchasers’ Agent shall have
received the following, in each case in form and substance satisfactory to them
and their special counsel:

 

(i)            a copy of resolutions of the Board of Directors of the Issuer,
certified by the Secretary or an Assistant Secretary of the Issuer as of the
Effective Date, duly authorizing the issuance, sale and delivery of the Class B
Notes by the Issuer and the execution, delivery and performance by the Issuer of
the Issuer Documents and any other Related Documents to which it is a party and
any other documents executed by or on behalf of the Issuer in connection with
the transactions contemplated hereby; and an incumbency certificate of the
Issuer as to the person or persons executing and delivering each such document;

 

(ii)           a copy of resolutions of the Board of Directors of WLFC,
certified by the Secretary or an Assistant Secretary of WLFC as of the Effective
Date, duly authorizing the execution, delivery and performance by WLFC of the
WLFC Documents

 

3

--------------------------------------------------------------------------------


 

AND ANY OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND ANY OTHER DOCUMENTS
EXECUTED BY OR ON BEHALF OF WLFC IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY; AND AN INCUMBENCY CERTIFICATE OF WLFC AS TO THE PERSON OR
PERSONS EXECUTING AND DELIVERING EACH SUCH DOCUMENT; AND

 

(iii)          such other documents and evidence with respect to WLFC, the
Issuer and the Indenture Trustee as the Class B Note Purchasers may reasonably
request in order to establish the corporate existence and good standing of each
thereof; the proper taking of all appropriate corporate proceedings in
connection with the transactions contemplated hereby and the compliance with the
conditions set forth herein; and

 

(r)            The Class B Note Purchasers shall receive on or before the
Closing Date and each Transfer Date, as the case may be, evidence that UCC-1
financing statements and FAA recordations set forth in Section 2.03 of the
Contribution and Sale Agreement have been filed in the appropriate filing
offices, reflecting the interest of the Issuer and the Indenture Trustee in the
Collateral;

 

(s)           [Reserved];

 

(t)            No action or proceeding shall have been instituted nor shall any
governmental action be threatened before any court or government agency nor
shall any order, judgment or decree have been issued or proposed to be issued by
any court or governmental agency to set aside, restrain, enjoin or prevent the
performance of the Contribution and Sale Agreement, the Indenture, the other
Related Documents or any of the other agreements or the transactions
contemplated hereby;

 

(u)           [Reserved];

 

(v)           All actions, approvals, consents, waivers, exemptions, variances,
franchises, orders, permits, authorizations, rights and licenses required to be
taken, given or obtained by or from any Federal, state or other governmental
authority or agency, or by or from any trustee or holder of any indebtedness or
obligation of WLFC or the Issuer, or that are necessary or, in the opinion of
the Class B Note Purchaser’s special counsel, advisable in connection with the
transactions contemplated herein shall have been delivered to the Class B Note
Purchasers.

 

4

--------------------------------------------------------------------------------